


OPERATING AGREEMENT




A.A.P.L. FORM 610—1989




MODEL FORM OPERATING AGREEMENT




DATED: August 6, 2014










OPERATOR: BLACK GOLD KANSAS PRODUCTION, LLC

CONTRACT AREA: WEST MULE CREEK OILFIELD, See “Exhibit A”

COUNTY OR PARISH OF: NIOBRARA COUNTY

STATE OF: WYOMING




















































COPYRIGHT 1989—ALL RIGHTS RESERVED




AMERICAN ASSOCIATION OF PROFESSIONAL LANDMEN




4100 FOSSIL CREEK BLVD., FORT WORTH, TEXAS, 76137




APPROVED FORM




A.A.P.L. NO. 610—1989











1










TABLE OF CONTENTS




Article

I.

Definitions.

II.

Exhibits.

III.

Interests of Parties.

 

A. Oil and Gas Interests.

 

B. Interests of Parties in Costs and Production.

 

C. Subsequently Created Interests.

IV.

Titles.

 

A. Title Examination.

 

B. Loss or Failure of Title.

 

 

1. Failure of Title.

 

 

2. Loss by Nonpayment or Erroneous Payment of Amount Due.

 

 

3. Other Losses.

 

 

4. Curing Title.

V.

Operator.

 

A. Designation and Responsibilities of Operator.

 

B. Resignation or Removal of Operator and Selection of Successor.

 

 

1. Resignation or Removal of Operator.

 

 

2. Selection of Successor Operator.

 

 

3. Effect of Bankruptcy.

 

C. Employees and Contractors.

 

D. Rights and Duties of Operator.

 

 

1. Competitive Rates and Use of Affiliates.

 

 

2. Discharge of Joint Account Obligations.

 

 

3. Protection from Liens.

 

 

4. Custody of Funds.

 

 

5. Access to Contract Area and Records.

 

 

6. Filing and Furnishing Governmental Reports.

 

 

7. Drilling and Testing Operations.

 

 

8. Cost Estimates.

 

 

9. Insurance.

VI.

Drilling and Development.

 

A. Initial Well.





2










 

B. Subsequent Operations.

 

 

1. Proposed Operations.

 

 

2. Operations by Less Than All Parties.

 

 

3. Stand-By Time.

 

 

4. Deepening.

 

 

5. Sidetracking.

 

 

6. Order of Preference of Operations.

 

 

7. Conformity to Spacing Pattern.

 

 

8. Paying Wells.

 

C. Completing of Wells; Reworking and Plug Back.

 

 

1. Completion.

 

 

2. Rework, Recomplete or Plug Back.

 

D. Access to Contract Area and Information.

 

E. Other Operations.

 

 

1. Abandonment of Dry Holes.

 

 

2. Abandonment of Wells that have Produced.

 

 

3. Abandonment of Nonconsent Operations.

 

F. Termination of Operations.

 

G. Taking Production in Kind.

 

 

(Option 1) Gas Balancing Agreement.

 

 

(Option 2) No Gas Balancing Agreement.

VII.

Expenditures and Liability of Parties.

 

A. Liability of Parties.

 

B. Liens and Security Interests.

 

C. Advances.

 

D. Defaults and Remedies.

 

 

1. Suspension of Rights.

 

 

2. Suit for Damages.

 

 

3. Deemed Nonconsent.

 

 

4. Advance Payment.

 

 

5. Costs and Attorney's Fees.

 

E. Rentals, Shut-in Well Payments and Minimum Royalties.

 

F. Taxes.

VIII.

Acquisition, Maintenance, or Transfer of Interest.

 

A. Surrender of Leases.

 

B. Renewal or Extension of Leases.





3










 

C. Acreage or Cash Contributions.

 

D. Assignment; Maintenance of Uniform Interest.

 

E. Waiver of Rights to Partition.

 

F. Preferential Right to Purchase.

IX.

Internal Revenue Code Election.

X.

Claims and Lawsuits.

XI.

Force Majeure.

XII.

Notices.

XIII.

Term of Agreement.

XIV.

Compliance with Laws and Regulations.

 

A. Laws, Regulations and Orders.

 

B. Governing Law.

 

C. Regulatory Agencies.

XV.

Miscellaneous.

 

A. Execution.

 

B. Successors and Assigns.

 

C. Counterparts.

 

D. Severability.

XVI.

Other Provisions.

































































4










OPERATING AGREEMENT







THIS AGREEMENT, entered into by and between Black Gold Kansas Production, LLC,
designated and referred to as “Operator”, and the signatory party or parties to
this Agreement, other than Operator, sometimes referred to individually as
“Nonoperator,” and collectively as “Nonoperators.”




WITNESSETH:




WHEREAS, the parties to this agreement are owners of oil and gas leases and/or
oil and gas interests in the land identified in Exhibit “A,” and the parties
hereto have reached an agreement to explore and develop these leases and/or oil
and gas interests for the production of oil and gas to the extent and as
hereinafter provided,




NOW, THEREFORE, it is agreed as follows:




ARTICLE I. DEFINITIONS




As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:




A. The term “AFE” shall mean an Authority for Expenditure prepared by a party to
this agreement for the purpose of estimating the costs to be incurred in
conducting an operation hereunder.




B. The term “Completion” or “Complete” shall mean a single operation intended to
complete a well as a producer of oil and gas in one or more zones, including,
but not limited to, the setting of production casing, perforating, well
stimulation and production testing conducted in such operation.




C. The term “Contract Area” shall mean all of the lands, oil and gas leases
and/or oil and gas interests intended to be developed and operated for oil and
gas purposes under this agreement. Such lands, oil and gas leases and oil and
gas interests are described in Exhibit “A.”




D. The term “Deepen” shall mean a single operation whereby a well is drilled to
an objective zone below the deepest zone in which the well was previously
drilled, or below the deepest zone proposed in the associated AFE, whichever is
the lesser.




E. The terms “Drilling Party” and “Consenting Party” shall mean a party who
agrees to join in and pay its share of the cost of any operation conducted under
the provisions of this agreement.




F. The term “Drilling Unit” shall mean the area fixed for the drilling of one
well by order or rule of any state or federal body having authority. If a
drilling unit is not fixed by any such rule or order, a drilling unit shall be
the drilling unit as established by the pattern of drilling in the contract area
unless fixed by express agreement of the drilling parties.




G. The term “Drill site” shall mean the oil and gas lease or oil and gas
interest on which a proposed well is to be located.





5










H. The term “Initial Well” shall mean the well required to be drilled by the
parties hereto as provided in Article VI.A.




I. The term “Nonconsent Well” shall mean a well in which less than all parties
have conducted an operation as provided in Article VI.B.2.




J. The terms “Nondrilling Party” and “Nonconsenting Party” shall mean a party
who elects not to participate in a proposed operation.




K. The term “Oil and Gas” shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous hydrocarbons and other marketable substances
produced therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.




L. The term “Oil and Gas Interests” or “Interests” shall mean unleased fee and
mineral interests in oil and gas in tracts of land lying within the contract
area which are owned by parties to this agreement.




M. The terms “Oil and Gas Lease,” “Lease” and “Leasehold” shall mean the oil and
gas leases or interests therein covering tracts of land lying within the
contract area which are owned by the parties to this agreement.




N. The term “Plug Back” shall mean a single operation whereby a deeper zone is
abandoned in order to attempt a completion in a shallower zone.




O. The term “Recompletion” or “Recomplete” shall mean an operation whereby a
completion in one zone is abandoned in order to attempt a completion in a
different zone within the existing wellbore.




P. The term “Rework” shall mean an operation conducted in the wellbore of a well
after it is completed to secure, restore, or improve production in a zone which
is currently open to production in the wellbore. Such operations include, but
are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, sidetracking, deepening, completing,
recompleting, or plugging back of a well.




Q. The term “Sidetrack” shall mean the directional control and intentional
deviation of a well from vertical so as to change the bottom hole location
unless done to straighten the hole or to drill around junk in the hole to
overcome other mechanical difficulties.




R. The term “Zone” shall mean a stratum of earth containing or thought to
contain a common accumulation of oil and gas separately producible from any
other common accumulation of oil and gas.




Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word “person” includes natural and artificial persons,
the plural includes the singular, and any gender includes the masculine,
feminine, and neuter.





6










ARTICLE II. EXHIBITS




The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:




☐

A.

Exhibit “A,” shall include the following information:

(1)

Identification of lands subject to this Agreement;




(2)

Restrictions, if any, as to depths, formations, or substances;




(3)

Percentages or fractional interests of parties to this Agreement; and




(4)

Addresses of parties for notice purposes.




☐

B.

Exhibit “B,” Form of Lease.




☐

C.

Exhibit “C,” Accounting Procedure.




☐

D.

Exhibit “D,” Insurance.




☐

E.

Exhibit “E,” Gas Balancing Agreement.




☐

F.

Exhibit “F,” Non-Discrimination and Certification of Non-Segregated Facilities.




☐

G.

Exhibit “G,” Tax Partnership.







If any provision of any exhibit, except Exhibit “E,” is inconsistent with any
provision contained in the body of this agreement, the provisions in the body of
this agreement shall prevail.




ARTICLE III. INTERESTS OF PARTIES




A. Oil and Gas Interests:




If any party owns an oil and gas interest in the contract area, that interest
shall be treated for all purposes of this agreement and during the term hereof
as if it were covered by the form of oil and gas lease attached hereto as
Exhibit “B,” and the owner thereof shall be deemed to own both royalty interest
in such lease and the interest of the lessee thereunder.




B. Interests of Parties in Costs and Production:




Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the contract area shall be owned, by the
parties as their interests are set forth in Exhibit “A.” In the same manner, the
parties shall also own all production of oil and gas from the contract area
subject, however, to the payment of royalties and other burdens on production as
described hereafter.





7










Regardless of which party has contributed any oil and gas lease or oil and gas
interest on which royalty or other burdens may be payable and except as
otherwise expressly provided in this agreement, each party shall pay or deliver,
or cause to be paid or delivered, all burdens on its share of the production
from the contract area and shall indemnify, defend and hold the other parties
free from any liability therefor. Except as otherwise expressly provided in this
agreement, if any party has contributed hereto any lease or interest which is
burdened with any royalty, overriding royalty, production payment or other
burden on production in excess of the amounts stipulated above, such party so
burdened shall assume and alone bear all such excess obligations and shall
indemnify, defend and hold the other parties hereto harmless from any and all
claims attributable to such excess burden. However, so long as the drilling unit
for the productive zone(s) is identical with the contract area, each party shall
pay or deliver, or cause to be paid or delivered, all burdens on production from
the contract area due under the terms of the oil and gas lease(s) which such
party has contributed to this agreement, and shall indemnify, defend and hold
the other parties free from any liability therefor.




No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party's lessor or royalty owner, and if
such other party's lessor or royalty owner should demand and receive settlement
on a higher price basis, the party contributing the affected lease shall bear
the additional royalty burden attributable to such higher price.




Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby, and in the event two or more
parties contribute to this agreement jointly owned leases, the parties'
undivided interests in said leaseholds shall be deemed separate leasehold
interests for the purposes of this agreement.




C. Subsequently Created Interests:




If any party has contributed hereto a lease or interest that is burdened with an
assignment of production given as security for the payment of money, or if,
after the date of this agreement, any party creates an overriding royalty,
production payment, net profits interest, assignment of production or other
burden payable out of production attributable to its working interest hereunder,
such burden shall be deemed a “Subsequently Created Interest.” Further, if any
party has contributed hereto a lease or interest burdened with an overriding
royalty, production payment, net profits interest, or other burden payable out
of production created prior to the date of this agreement, and such burden is
not shown on Exhibit “A,” such burden also shall be deemed a subsequently
created interest to the extent such burden causes the burdens on such party's
lease or interest to exceed the amount stipulated in Article III.B. above.




The party whose interest is burdened with the subsequently created interest (the
“Burdened Party”) shall assume and alone bear, pay and discharge the
subsequently created interest and shall indemnify, defend and hold harmless the
other parties from and against any liability therefor. Further, if the burdened
party fails to pay, when due, its share of expenses chargeable hereunder, all
provisions of Article VII.B. shall be enforceable against the subsequently
created interest in the same manner as they are enforceable against the working
interest of the burdened party. If the burdened party is required under this
agreement to assign or relinquish to any other party, or parties, all or a
portion of its working interest and/or the production attributable thereto, said
other party, or parties,





8







shall receive said assignment and/or production free and clear of said
subsequently created interest, and the burdened party shall indemnify, defend
and hold harmless said other party, or parties, from any and all claims and
demands for payment asserted by owners of the subsequently created interest.




ARTICLE IV. TITLES




A. Title Examination:




Title examination shall be made on the drill site of any proposed well prior to
commencement of drilling operations and, if a majority in interest of the
drilling parties so request or operator so elects, title examination shall be
made on the entire drilling unit, or maximum anticipated drilling unit, of the
well. The opinion will include the ownership of the working interest, minerals,
royalty, overriding royalty and production payments under the applicable leases.
Each party contributing leases and/or oil and gas interests to be included in
the drill site or drilling unit, if appropriate, shall furnish to operator all
abstracts (including federal lease status reports), title opinions, title papers
and curative material in its possession free of charge. All such information not
in the possession of or made available to operator by the parties, but necessary
for the examination of the title, shall be obtained by operator. Operator shall
cause title to be examined by attorneys on its staff or by outside attorneys.
Copies of all title opinions shall be furnished to each drilling party. Costs
incurred by operator in procuring abstracts, fees paid outside attorneys for
title examination (including preliminary, supplemental, shut-in royalty opinions
and division order title opinions) and other direct charges as provided in
Exhibit “C” shall be borne by the drilling parties in the proportion that the
interest of each drilling party bears to the total interest of all drilling
parties as such interests appear in Exhibit “A.”




Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with leases or oil and gas
interests contributed by such party. Operator shall be responsible for the
preparation and recording of pooling designations or declarations and
communitization agreements as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders or any other
orders necessary or appropriate to the conduct of operations hereunder. This
shall not prevent any party from appearing on its own behalf at such hearings.
Costs incurred by operator, including fees paid to outside attorneys, which are
associated with hearings before governmental agencies, and which costs are
necessary and proper for the activities contemplated under this agreement, shall
be direct charges to the joint account and shall not be covered by the
administrative overhead charges as provided in Exhibit “C.” Operator shall make
no charge for services rendered by its staff attorneys or other personnel in the
performance of the above functions.




No well shall be drilled on the contract area until after (1) the title to the
drill site or drilling unit, if appropriate, has been examined as above
provided, and (2) the title has been approved by the examining attorney or title
has been accepted by all of the drilling parties in such well.




B. Loss or Failure of Title:




1. Failure of Title: Should any oil and gas interest or oil and gas lease be
lost through failure of title, which results in a reduction of interest from
that shown on Exhibit “A,” the party credited with contributing the affected
lease or interest (including, if applicable, a successor in interest to such
party)





9







shall have ninety (90) days from final determination of title failure to acquire
a new lease or other instrument curing the entirety of the title failure, which
acquisition will not be subject to Article VIII.B., and failing to do so, this
agreement, nevertheless, shall continue in force as to all remaining oil and gas
leases and interests; and,




(a) The party credited with contributing the oil and gas lease or interest
affected by the title failure (including, if applicable, a successor in interest
to such party) shall bear alone the entire loss and it shall not be entitled to
recover from operator or the other parties any development or operating costs
which it may have previously paid or incurred, but there shall be no additional
liability on its part to the other parties hereto by reason of such title
failure;




(b) There shall be no retroactive adjustment of expenses incurred or revenues
received from the operation of the lease or interest which has failed, but the
interests of the parties contained on Exhibit “A” shall be revised on an acreage
basis, as of the time it is determined finally that title failure has occurred,
so that the interest of the party whose lease or interest is affected by the
title failure will thereafter be reduced in the contract area by the amount of
the lease or interest failed;




(c) If the proportionate interest of the other parties hereto in any producing
well previously drilled on the contract area is increased by reason of the title
failure, the party who bore the costs incurred in connection with such well
attributable to the lease or interest which has failed shall receive the
proceeds attributable to the increase in such interest (less costs and burdens
attributable thereto) until it has been reimbursed for unrecovered costs paid by
it in connection with such well attributable to such failed lease or interest;




(d) Should any person not a party to this agreement, who is determined to be the
owner of any lease or interest which has failed, pay in any manner any part of
the cost of operation, development, or equipment, such amount shall be paid to
the party or parties who bore the costs which are so refunded;




(e) Any liability to account to a person not a party to this agreement for prior
production of oil and gas which arises by reason of title failure shall be borne
severally by each party (including a predecessor to a current party) who
received production for which such accounting is required based on the amount of
such production received, and each such party shall severally indemnify, defend
and hold harmless all other parties hereto for any such liability to account;




(f) No charge shall be made to the joint account for legal expenses, fees or
salaries in connection with the defense of the lease or interest claimed to have
failed, but if the party contributing such lease or interest hereto elects to
defend its title it shall bear all expenses in connection therewith; and




(g) If any party is given credit on Exhibit “A” to a lease or interest which is
limited solely to ownership of an interest in the wellbore of any well or wells
and the production therefrom, such party's absence of interest in the remainder
of the contract area shall be considered a failure of title as to such remaining
contract area unless that absence of interest is reflected on Exhibit “A.”




2. Loss by Nonpayment or Erroneous Payment of Amount Due: If, through mistake or
oversight, any rental, shut-in well payment, minimum royalty or royalty payment,
or other payment necessary to





10







maintain all or a portion of an oil and gas lease or interest is not paid or is
erroneously paid, and as a result a lease or interest terminates, there shall be
no monetary liability against the party who failed to make such payment. Unless
the party who failed to make the required payment secures a new lease or
interest covering the same interest within ninety (90) days from the discovery
of the failure to make proper payment, which acquisition will not be subject to
Article VIII.B., the interests of the parties reflected on Exhibit “A” shall be
revised on an acreage basis, effective as of the date of termination of the
lease or interest involved, and the party who failed to make proper payment will
no longer be credited with an interest in the contract area on account of
ownership of the lease or interest which has terminated. If the party who failed
to make the required payment shall not have been fully reimbursed, at the time
of the loss, from the proceeds of the sale of oil and gas attributable to the
lost lease or interest, calculated on an acreage basis, for the development and
operating costs previously paid on account of such lease or interest, it shall
be reimbursed for unrecovered actual costs previously paid by it (but not for
its share of the cost of any dry hole previously drilled or wells previously
abandoned) from so much of the following as is necessary to effect
reimbursement:




(a) Proceeds of oil and gas produced prior to termination of the lease or
interest, less operating expenses and lease burdens chargeable hereunder to the
person who failed to make payment, previously accrued to the credit of the lost
lease or interest, on an acreage basis, up to the amount of unrecovered costs;




(b) Proceeds of oil and gas, less operating expenses and lease burdens
chargeable hereunder to the person who failed to make payment, up to the amount
of unrecovered costs attributable to that portion of oil and gas thereafter
produced and marketed (excluding production from any wells thereafter drilled)
which, in the absence of such lease or interest termination, would be
attributable to the lost lease or interest on an acreage basis and which as a
result of such lease or interest termination is credited to other parties, the
proceeds of said portion of the oil and gas to be contributed by the other
parties in proportion to their respective interests reflected on Exhibit “A”;
and




(c) Any monies, up to the amount of unrecovered costs, that may be paid by any
party who is, or becomes, the owner of the lease or interest lost, for the
privilege of participating in the contract area or becoming a party to this
agreement.




3. Other Losses: All losses of leases or interests committed to this agreement,
other than those set forth in Articles IV.B.1. and IV.B.2. above, shall be joint
losses and shall be borne by all parties in proportion to their interests shown
on Exhibit “A.” This shall include but not be limited to the loss of any lease
or interest through failure to develop or because express or implied covenants
have not been performed (other than performance which requires only the payment
of money), and the loss of any lease by expiration at the end of its primary
term if it is not renewed or extended. There shall be no readjustment of
interests in the remaining portion of the contract area on account of any joint
loss.




4. Curing Title: In the event of a failure of title under Article IV.B.1. or a
loss of title under Article IV.B.2. above, any lease or interest acquired by any
party hereto (other than the party whose interest has failed or was lost) during
the ninety (90) day period provided by Article IV.B.1. and Article IV.B.2. above
covering all or a portion of the interest that has failed or was lost shall be
offered at cost to the party whose interest has failed or was lost, and the
provisions of Article VIII.B. shall not apply to such acquisition.





11










ARTICLE V. OPERATOR




A. Designation and Responsibilities of Operator:




Black Gold Kansas Production, LLC shall be the operator of the contract area,
and shall conduct and direct and have full control of all operations on the
contract area as permitted and required by, and within the limits of this
agreement. In its performance of services hereunder for the nonoperators,
operator shall be an independent contractor not subject to the control or
direction of the nonoperators except as to the type of operation to be
undertaken in accordance with the election procedures contained in this
agreement. Operator shall not be deemed, or hold itself out as, the agent of the
nonoperators with authority to bind them to any obligation or liability assumed
or incurred by operator as to any third party. Operator shall conduct its
activities under this agreement as a reasonable prudent operator, in a good and
workmanlike manner, with due diligence and dispatch, in accordance with good
oilfield practice, and in compliance with applicable law and regulation, but in
no event shall it have any liability as operator to the other parties for losses
sustained or liabilities incurred except such as may result from gross
negligence or willful misconduct.




B. Resignation or Removal of Operator and Selection of Successor:




1. Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to nonoperators. If operator terminates its legal
existence, no longer owns an interest hereunder in the contract area, or is no
longer capable of serving as operator, operator shall be deemed to have resigned
without any action by nonoperators, except the selection of a successor.
Operator may be removed only for good cause by the affirmative vote of
nonoperators owning a majority interest based on ownership as shown on Exhibit
“A” remaining after excluding the voting interest of operator; such vote shall
not be deemed effective until a written notice has been delivered to the
operator by a nonoperator detailing the alleged default and operator has failed
to cure the default within thirty (30) days from its receipt of the notice or,
if the default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice. For purposes hereof, “good cause” shall
mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of operation contained in Article
V.A. or material failure or inability to perform its obligations under this
agreement.




Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o'clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by operator or action by the nonoperators to remove operator, unless
a successor operator has been selected and assumes the duties of operator at an
earlier date. Operator, after effective date of resignation or removal, shall be
bound by the terms hereof as a nonoperator. A change of a corporate name or
structure of operator or transfer of operator's interest to any single
subsidiary, parent or successor corporation shall not be the basis for removal
of operator.




2. Selection of Successor Operator: Upon the resignation or removal of operator
under any provision of this agreement, a successor operator shall be selected by
the parties. The successor operator shall be selected from the parties owning an
interest in the contract area at the time such successor operator is selected.
The successor operator shall be selected by the affirmative vote of two (2) or
more





12







parties owning a majority interest based on ownership as shown on Exhibit “A”;
provided, however, if an operator which has been removed or is deemed to have
resigned fails to vote or votes only to succeed itself, the successor operator
shall be selected by the affirmative vote of the party or parties owning a
majority interest based on ownership as shown on Exhibit “A” remaining after
excluding the voting interest of the operator that was removed or resigned. The
former operator shall promptly deliver to the successor operator all records and
data relating to the operations conducted by the former operator to the extent
such records and data are not already in the possession of the successor
operator. Any cost of obtaining or copying the former operator's records and
data shall be charged to the joint account.




3. Effect of Bankruptcy: If operator becomes insolvent, bankrupt or is placed in
receivership, it shall be deemed to have resigned without any action by
nonoperators, except the selection of a successor. If a petition for relief
under the federal bankruptcy laws is filed by or against operator, and the
removal of operator is prevented by the federal bankruptcy court, all
nonoperators and operator shall comprise an interim operating committee to serve
until operator has elected to reject or assume this agreement pursuant to the
Bankruptcy Code, and an election to reject this agreement by operator as a
debtor in possession, or by a trustee in bankruptcy, shall be deemed a
resignation as operator without any action by nonoperators, except the selection
of a successor. During the period of time the operating committee controls
operations, all actions shall require the approval of two (2) or more parties
owning a majority interest based on ownership as shown on Exhibit “A.” In the
event there are only two (2) parties to this agreement, during the period of
time the operating committee controls operations, a third party acceptable to
operator, nonoperator and the federal bankruptcy court shall be selected as a
member of the operating committee, and all actions shall require the approval of
two (2) members of the operating committee without regard for their interest in
the contract area based on Exhibit “A.”




C. Employees and Contractors:




The number of employees or contractors used by operator in conducting operations
hereunder, their selection, and the hours of labor and the compensation for
services performed shall be determined by operator, and all such employees or
contractors shall be the employees or contractors of operator.




D. Rights and Duties of Operator:




1. Competitive Rates and Use of Affiliates: All wells drilled on the contract
area shall be drilled on a competitive contract basis at the usual rates
prevailing in the area. If it so desires, operator may employ its own tools and
equipment in the drilling of wells, but its charges therefor shall not exceed
the prevailing rates in the area and the rate of such charges shall be agreed
upon by the parties in writing before drilling operations are commenced, and
such work shall be performed by operator under the same terms and conditions as
are customary and usual in the area in contracts of independent contractors who
are doing work of a similar nature. All work performed or materials supplied by
affiliates or related parties of operator shall be performed or supplied at
competitive rates, pursuant to written agreement, and in accordance with customs
and standards prevailing in the industry.





13










2. Discharge of Joint Account Obligations: Except as herein otherwise
specifically provided, operator shall promptly pay and discharge expenses
incurred in the development and operation of the contract area pursuant to this
agreement and shall charge each of the parties hereto with their respective
proportionate shares upon the expense basis provided in Exhibit “C.” Operator
shall keep an accurate record of the joint account hereunder, showing expenses
incurred and charges and credits made and received.




3. Protection from Liens: Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts of contractors and suppliers and wages
and salaries for services rendered or performed, and for materials supplied on,
to or in respect of the contract area or any operations for the joint account
thereof, and shall keep the contract area free from liens and encumbrances
resulting therefrom except for those resulting from a bona fide dispute as to
services rendered or materials supplied.




4. Custody of Funds: Operator shall hold for the account of the nonoperators any
funds of the nonoperators advanced or paid to the operator, either for the
conduct of operations hereunder or as a result of the sale of production from
the contract area, and such funds shall remain the funds of the nonoperators on
whose account they are advanced or paid until used for their intended purpose or
otherwise delivered to the nonoperators or applied toward the payment of debts
as provided in Article VII.B. Nothing in this paragraph shall be construed to
establish a fiduciary relationship between operator and nonoperators for any
purpose other than to account for nonoperator funds as herein specifically
provided. Nothing in this paragraph shall require the maintenance by operator of
separate accounts for the funds of nonoperators unless the parties otherwise
specifically agree.




5. Access to contract area and Records: Operator shall, except as otherwise
provided herein, permit each nonoperator or its duly authorized representative,
at the nonoperator's sole risk and cost, full and free access at all reasonable
times to all operations of every kind and character being conducted for the
joint account on the contract area and to the records of operations conducted
thereon or production therefrom, including operator's books and records relating
thereto. Such access rights shall not be exercised in a manner interfering with
operator's conduct of an operation hereunder and shall not obligate operator to
furnish any geologic or geophysical data of an interpretive nature unless the
cost of preparation of such interpretive data was charged to the joint account.
Operator will furnish to each nonoperator upon request copies of any and all
reports and information obtained by operator in connection with production and
related items, including, without limitation, meter and chart reports,
production purchaser statements, run tickets and monthly gauge reports, but
excluding purchase contracts and pricing information to the extent not
applicable to the production of the nonoperator seeking the information. Any
audit of operator's records relating to amounts expended and the appropriateness
of such expenditures shall be conducted in accordance with the audit protocol
specified in Exhibit “C.”




6. Filing and Furnishing Governmental Reports: Operator will file, and upon
written request promptly furnish copies to each requesting nonoperator not in
default of its payment obligations, all operational notices, reports or
applications required to be filed by local, state, federal or Indian agencies or
authorities having jurisdiction over operations hereunder. Each nonoperator
shall provide to operator on a timely basis all information necessary to
operator to make such filings.





14










7. Drilling and Testing Operations: The following provisions shall apply to each
well drilled hereunder, including but not limited to the initial well:




(a) Operator will promptly advise nonoperators of the date on which the well is
spudded, or the date on which drilling operations are commenced.




(b) Operator will send to nonoperators such reports, test results and notices
regarding the progress of operations on the well as the nonoperators shall
reasonably request, including, but not limited to, daily drilling reports,
completion reports, and well logs.




(c) Operator shall adequately test all zones encountered which may reasonably be
expected to be capable of producing oil and gas in paying quantities as a result
of examination of the electric log or any other logs or cores or tests conducted
hereunder.




8. Cost Estimates. Upon request of any consenting party, operator shall furnish
estimates of current and cumulative costs incurred for the joint account at
reasonable intervals during the conduct of any operation pursuant to this
agreement. Operator shall not be held liable for errors in such estimates so
long as the estimates are made in good faith.




9. Insurance: At all times while operations are conducted hereunder, operator
shall comply with the workers compensation law of the state where the operations
are being conducted; provided, however, that operator may be a self-insurer for
liability under said compensation laws in which event the only charge that shall
be made to the joint account shall be as provided in Exhibit “C.” Operator shall
also carry or provide insurance for the benefit of the joint account of the
parties as outlined in Exhibit “D” attached hereto and made a part hereof.
Operator shall require all contractors engaged in work on or for the contract
area to comply with the workers compensation law of the state where the
operations are being conducted and to maintain such other insurance as operator
may require.




In the event automobile liability insurance is specified in said Exhibit “D,” or
subsequently receives the approval of the parties, no direct charge shall be
made by operator for premiums paid for such insurance for operator's automotive
equipment.




ARTICLE VI. DRILLING AND DEVELOPMENT




A. Initial Well:




As soon as practical after a permit has been issued and any and all unitization
or pooling issues have been resolved, operator shall commence the drilling of
the initial well at the following location:




It is understood that thirteen (13) wells have been drilled on the West Mule
Creek Lease.




The drilling of the initial well and the participation therein by all parties is
obligatory, subject to Article VI.C.1. as to participation in completion
operations and Article VI.F. as to termination of operations and Article XI as
to occurrence of force majeure.





15










B. Subsequent Operations:




1. Proposed Operations: If any party hereto should desire to drill any well on
the contract area other than the initial well, or if any party should desire to
rework, sidetrack, deepen, recomplete or plug back a dry hole or a well no
longer capable of producing in paying quantities in which such party has not
otherwise relinquished its interest in the proposed objective zone under this
agreement, the party desiring to drill, rework, sidetrack, deepen, recomplete or
plug back such a well shall give written notice of the proposed operation to the
parties who have not otherwise relinquished their interest in such objective
zone under this agreement and to all other parties in the case of a proposal for
sidetracking or deepening, specifying the work to be performed, the location,
proposed depth, objective zone and the estimated cost of the operation. The
parties to whom such a notice is delivered shall have thirty (30) days after
receipt of the notice within which to notify the party proposing to do the work
whether they elect to participate in the cost of the proposed operation. If a
drilling rig is on location, notice of a proposal to rework, sidetrack,
recomplete, plug back or deepen may be given by telephone and the response
period shall be limited to forty-eight (48) hours, exclusive of Saturday, Sunday
and legal holidays. Failure of a party to whom such notice is delivered to reply
within the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed operation. Any proposal by a party to
conduct an operation conflicting with the operation initially proposed shall be
delivered to all parties within the time and in the manner provided in Article
VI.B.6.

If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be contractually committed to participate
therein provided such operations are commenced within the time period hereafter
set forth, and operator shall, no later than ninety (90) days after expiration
of the notice period of thirty (30) days (or as promptly as practicable after
the expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be), actually commence the proposed operation and
thereafter complete it with due diligence at the risk and expense of the parties
participating therein; provided, however, said commencement date may be extended
upon written notice of same by operator to the other parties, for a period of up
to thirty (30) additional days if, in the sole opinion of operator, such
additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-way) or appropriate drilling
equipment, or to complete title examination or curative matter required for
title approval or acceptance. If the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein or in the force majeure provisions of Article XI) and if any
party hereto still desires to conduct said operation, written notice proposing
same must be resubmitted to the other parties in accordance herewith as if no
prior proposal had been made. Those parties that did not participate in the
drilling of a well for which a proposal to deepen or sidetrack is made hereunder
shall, if such parties desire to participate in the proposed deepening or
sidetracking operation, reimburse the drilling parties in accordance with
Article VI.B.4. in the event of a deepening operation and in accordance with
Article VI.B.5. in the event of a sidetracking operation.




2. Operations by Less Than All Parties:




(a) Determination of Participation. If any party to whom such notice is
delivered as provided in Article VI.B.1. or VI.C.1. (Option No. 2) elects not to
participate in the proposed operation, then, in or





16







der to be entitled to the benefits of this article, the party or parties giving
the notice and such other parties as shall elect to participate in the operation
shall, no later than ninety (90) days after the expiration of the notice period
of thirty (30) days (or as promptly as practicable after the expiration of the
forty-eight (48) hour period when a drilling rig is on location, as the case may
be) actually commence the proposed operation and complete it with due diligence.
Operator shall perform all work for the account of the consenting parties;
provided, however, if no drilling rig or other equipment is on location, and if
operator is a nonconsenting party, the consenting parties shall either: (i)
request operator to perform the work required by such proposed operation for the
account of the consenting parties, or (ii) designate one of the consenting
parties as operator to perform such work. The rights and duties granted to and
imposed upon the operator under this agreement are granted to and imposed upon
the party designated as operator for an operation in which the original operator
is a nonconsenting party. Consenting parties, when conducting operations on the
contract area pursuant to this Article VI.B.2., shall comply with all terms and
conditions of this agreement.

If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
all parties of the total interest of the parties approving such operation and
its recommendation as to whether the consenting parties should proceed with the
operation as proposed. Each consenting party, within forty-eight (48) hours
(exclusive of Saturday, Sunday and legal holidays) after delivery of such
notice, shall advise the proposing party of its desire to (i) limit
participation to such party's interest as shown on Exhibit “A” or (ii) carry
only its proportionate part (determined by dividing such party's interest in the
contract area by the interests of all consenting parties in the contract area)
of nonconsenting parties' interests, or (iii) carry its proportionate part
(determined as provided in (ii)) of nonconsenting parties' interests together
with all or a portion of its proportionate part of any nonconsenting parties'
interests that any consenting party did not elect to take. Any interest of
nonconsenting parties that is not carried by a consenting party shall be deemed
to be carried by the party proposing the operation if such party does not
withdraw its proposal. Failure to advise the proposing party within the time
required shall be deemed an election under (i). In the event a drilling rig is
on location, notice may be given by telephone, and the time permitted for such a
response shall not exceed a total of forty-eight (48) hours (exclusive of
Saturday, Sunday and legal holidays). The proposing party, at its election, may
withdraw such proposal if there is less than 100% participation and shall notify
all parties of such decision within ten (10) days, or within twenty-four (24)
hours if a drilling rig is on location, following expiration of the applicable
response period. If 100% subscription to the proposed operation is obtained, the
proposing party shall promptly notify the consenting parties of their
proportionate interests in the operation and the party serving as operator shall
commence such operation within the period provided in Article VI.B.1., subject
to the same extension right as provided therein.




(b) Relinquishment of Interest for Nonparticipation. The entire cost and risk of
conducting such operations shall be borne by the consenting parties in the
proportions they have elected to bear same under the terms of the preceding
paragraph. Consenting parties shall keep the leasehold estates involved in such
operations free and clear of all liens and encumbrances of every kind created by
or arising from the operations of the consenting parties. If such an operation
results in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the
consenting parties shall plug and abandon the well and restore the surface
location at their sole cost, risk and expense; provided, however, that those
nonconsenting parties that participated in the drilling, deepening or
sidetracking of the well shall remain liable for, and shall pay, their
proportionate shares of the cost of plugging and abandoning the well and
restoring the surface location insofar only as those costs were not increased by
the subsequent





17







operations of the consenting parties. If any well drilled, reworked,
sidetracked, deepened, recompleted or plugged back under the provisions of this
article results in a well capable of producing oil and/or gas in paying
quantities, the consenting parties shall complete and equip the well to produce
at their sole cost and risk, and the well shall then be turned over to operator
(if the operator did not conduct the operation) and shall be operated by it at
the expense and for the account of the consenting parties. Upon commencement of
operations for the drilling, reworking, sidetracking, recompleting, deepening or
plugging back of any such well by consenting parties in accordance with the
provisions of this article, each nonconsenting party shall be deemed to have
relinquished to consenting parties, and the consenting parties shall own and be
entitled to receive, in proportion to their respective interests, all of such
nonconsenting party's interest in the well and share of production therefrom or,
in the case of a reworking, sidetracking, deepening, recompleting or plugging
back, or a completion pursuant to Article VI.C.1. Option No. 2, all of such
nonconsenting party's interest in the production obtained from the operation in
which the nonconsenting party did not elect to participate. Such relinquishment
shall be effective until the proceeds of the sale of such share, calculated at
the well, or market value thereof if such share is not sold (after deducting
applicable ad valorem, production, severance, and excise taxes, royalty,
overriding royalty and other interests not excepted by Article III.C. payable
out of or measured by the production from such well accruing with respect to
such interest until it reverts), shall equal the total of the following:




(i) 400% of each such nonconsenting party's share of the cost of any newly
acquired surface equipment beyond the wellhead connections (including but not
limited to stock tanks, separators, treaters, pumping equipment and piping),
plus 100% of each such nonconsenting party's share of the cost of operation of
the well commencing with first production and continuing until each such
nonconsenting party's relinquished interest shall revert to it under other
provisions of this article, it being agreed that each nonconsenting party's
share of such costs and equipment will be that interest which would have been
chargeable to such nonconsenting party had it participated in the well from the
beginning of the operations; and




(ii) 400% of (a) that portion of the costs and expenses of drilling, reworking,
sidetracking, deepening, plugging back, testing, completing, and recompleting,
after deducting any cash contributions received under Article VIII.C., and of
300% of that portion of the cost of newly acquired equipment in the well (to and
including the wellhead connections), which would have been chargeable to such
nonconsenting party if it had participated therein.




Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective zone described in the notice proposing the well
for reasons other than the encountering of granite or practically impenetrable
substance or other condition in the hole rendering further operations
impracticable, operator shall give notice thereof to each nonconsenting party
who submitted or voted for an alternative proposal under Article VI.B.6. to
drill the well to a shallower zone than the deepest objective zone proposed in
the notice under which the well was drilled, and each such nonconsenting party
shall have the option to participate in the initial proposed completion of the
well by paying its share of the cost of drilling the well to its actual depth,
calculated in the manner provided in Article VI.B.4.(a). If any such
nonconsenting party does not elect to participate in the first completion
proposed for such well, the relinquishment provisions of this Article VI.B.2.(b)
shall apply to such party's interest.





18










(c) Reworking, Recompleting or Plugging Back. An election not to participate in
the drilling, sidetracking or deepening of a well shall be deemed an election
not to participate in any reworking or plugging back operation proposed in such
a well, or portion thereof, to which the initial nonconsent election applied
that is conducted at any time prior to full recovery by the consenting parties
of the nonconsenting party's recoupment amount. Similarly, an election not to
participate in the completing or recompleting of a well shall be deemed an
election not to participate in any reworking operation proposed in such a well,
or portion thereof, to which the initial nonconsent election applied that is
conducted at any time prior to full recovery by the consenting parties of the
nonconsenting party's recoupment amount. Any such reworking, recompleting or
plugging back operation conducted during the recoupment period shall be deemed
part of the cost of operation of said well and there shall be added to the sums
to be recouped by the consenting parties 100% of that portion of the costs of
the reworking, recompleting or plugging back operation which would have been
chargeable to such nonconsenting party had it participated therein. If such a
reworking, recompleting or plugging back operation is proposed during such
recoupment period, the provisions of this Article VI.B. shall be applicable as
between said consenting parties in said well.




(d) Recoupment Matters. During the period of time consenting parties are
entitled to receive nonconsenting party's share of production, or the proceeds
therefrom, consenting parties shall be responsible for the payment of all ad
valorem, production, severance, excise, gathering and other taxes, and all
royalty, overriding royalty and other burdens applicable to nonconsenting
party's share of production not excepted by Article III.C.




In the case of any reworking, sidetracking, plugging back, recompleting or
deepening operation, the consenting parties shall be permitted to use, free of
cost, all casing, tubing and other equipment in the well, but the ownership of
all such equipment shall remain unchanged; and upon abandonment of a well after
such reworking, sidetracking, plugging back, recompleting or deepening, the
consenting parties shall account for all such equipment to the owners thereof,
with each party receiving its proportionate part in kind or in value, less cost
of salvage.

Within ninety (90) days after the completion of any operation under this
article, the party conducting the operations for the consenting parties shall
furnish each nonconsenting party with an inventory of the equipment in and
connected to the well, and an itemized statement of the cost of drilling,
sidetracking, deepening, plugging back, testing, completing, recompleting, and
equipping the well for production; or, at its option, the operating party, in
lieu of an itemized statement of such costs of operation, may submit a detailed
statement of monthly billings. Each month thereafter, during the time the
consenting parties are being reimbursed as provided above, the party conducting
the operations for the consenting parties shall furnish the nonconsenting
parties with an itemized statement of all costs and liabilities incurred in the
operation of the well, together with a statement of the quantity of oil and gas
produced from it and the amount of proceeds realized from the sale of the well's
working interest production during the preceding month. In determining the
quantity of oil and gas produced during any month, consenting parties shall use
industry-accepted methods such as but not limited to metering or periodic well
tests. Any amount realized from the sale or other disposition of equipment newly
acquired in connection with any such operation which would have been owned by a
nonconsenting party had it participated therein shall be credited against the
total unreturned costs of the work done and of the equipment purchased in
determining when the interest of such nonconsenting party shall revert to it as
above provided; and if there is a credit balance, it shall be





19







paid to such nonconsenting party.

If and when the consenting parties recover from a nonconsenting party's
relinquished interest the amounts provided for above, the relinquished interests
of such nonconsenting party shall automatically revert to it as of 7:00 a.m. on
the day following the day on which such recoupment occurs, and, from and after
such reversion, such nonconsenting party shall own the same interest in such
well, the material and equipment in or pertaining thereto, and the production
therefrom as such nonconsenting party would have been entitled to had it
participated in the drilling, sidetracking, reworking, deepening, recompleting
or plugging back of said well. Thereafter, such nonconsenting party shall be
charged with and shall pay its proportionate part of the further costs of the
operation of said well in accordance with the terms of this agreement and
Exhibit “C” attached hereto.

Upon an election not to participate by a nonconsenting party on three or more
wells under this agreement, the nonconsenting party shall forfeit all of its
rights, title and interest in and to the Leasehold at the time of the nonconsent
on the third well.  




3. Stand-By Costs: When a well which has been drilled or deepened has reached
its authorized depth and all tests have been completed and the results thereof
furnished to the parties, or when operations on the well have been otherwise
terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party's notice proposing a reworking, sidetracking, deepening,
recompleting, plugging back or completing operation in such a well (including
the period required under Article VI.B.6. to resolve competing proposals) shall
be charged and borne as part of the drilling or deepening operation just
completed. Stand-by costs subsequent to all parties responding, or expiration of
the response time permitted, whichever first occurs, and prior to agreement as
to the participating interests of all consenting parties pursuant to the terms
of the second grammatical paragraph of Article VI.B.2.(a), shall be charged to
and borne as part of the proposed operation, but if the proposal is subsequently
withdrawn because of insufficient participation, such stand-by costs shall be
allocated between the consenting parties in the proportion each consenting
party's interest as shown on Exhibit “A” bears to the total interest as shown on
Exhibit “A” of all consenting parties.

In the event that notice for a sidetracking operation is given while the
drilling rig to be utilized is on location, any party may request and receive up
to five (5) additional days after expiration of the 48 hour response period
specified in Article VI.B.1. within which to respond by paying for all stand-by
costs and other costs incurred during such extended response period; operator
may require such party to pay the estimated stand-by time in advance as a
condition to extending the response period. If more than one party elects to
take such additional time to respond to the notice, standby costs shall be
allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party's interest as shown on Exhibit “A”
bears to the total interest as shown on Exhibit “A” of all the electing parties.




4. Deepening: If less than all the parties elect to participate in a drilling,
sidetracking, or deepening operation proposed pursuant to Article VI.B.1., the
interest relinquished by the nonconsenting parties to the consenting parties
under Article VI.B.2. shall relate only and be limited to the lesser of (i) the
total depth actually drilled or (ii) the objective depth or zone of which the
parties were given notice under Article VI.B.1. (“Initial Objective”). Such well
shall not be deepened beyond the initial objective without first complying with
this article to afford the nonconsenting parties the opportunity to participate
in the deepening operation.

In the event any consenting party desires to drill or deepen a nonconsent well
to a depth below the initial objective, such party shall give notice thereof,
complying with the requirements of Article





20







VI.B.1., to all parties (including nonconsenting parties). Thereupon, Articles
VI.B.1. and 2. shall apply and all parties receiving such notice shall have the
right to participate or not participate in the deepening of such well pursuant
to said Articles VI.B.1. and 2. If a deepening operation is approved pursuant to
such provisions, and if any nonconsenting party elects to participate in the
deepening operation, such nonconsenting party shall pay or make reimbursement
(as the case may be) of the following costs and expenses:




(a) If the proposal to deepen is made prior to the completion of such well as a
well capable of producing in paying quantities, such nonconsenting party shall
pay (or reimburse consenting parties for, as the case may be) that share of
costs and expenses incurred in connection with the drilling of said well from
the surface to the initial objective which nonconsenting party would have paid
had such nonconsenting party agreed to participate therein, plus the
nonconsenting party's share of the cost of deepening and of participating in any
further operations on the well in accordance with the other provisions of this
agreement; provided, however, all costs for testing and completion or attempted
completion of the well incurred by consenting parties prior to the point of
actual operations to deepen beyond the initial objective shall be for the sole
account of consenting parties.




(b) If the proposal is made for a nonconsent well that has been previously
completed as a well capable of producing in paying quantities, but is no longer
capable of producing in paying quantities, such nonconsenting party shall pay
(or reimburse consenting parties for, as the case may be) its proportionate
share of all costs of drilling, completing, and equipping said well from the
surface to the initial objective, calculated in the manner provided in paragraph
(a) above, less those costs recouped by the consenting parties from the sale of
production from the well. The nonconsenting party shall also pay its
proportionate share of all costs of re-entering said well. The nonconsenting
parties' proportionate part (based on the percentage of such well nonconsenting
party would have owned had it previously participated in such nonconsent well)
of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in connection with such well shall be determined
in accordance with Exhibit “C.” If the consenting parties have recouped the cost
of drilling, completing, and equipping the well at the time such deepening
operation is conducted, then a nonconsenting party may participate in the
deepening of the well with no payment for costs incurred prior to re-entering
the well for deepening.




The foregoing shall not imply a right of any consenting party to propose any
deepening for a nonconsent well prior to the drilling of such well to its
initial objective without the consent of the other consenting parties as
provided in Article VI.F.




5. Sidetracking: Any party having the right to participate in a proposed
sidetracking operation that does not own an interest in the affected wellbore at
the time of the notice shall, upon electing to participate, tender to the
wellbore owners its proportionate share (equal to its interest in the
sidetracking operation) of the value of that portion of the existing wellbore to
be utilized as follows:




(a) If the proposal is for sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs incurred in the initial drilling of
the well down to the depth at which the sidetracking operation is initiated.




(b) If the proposal is for sidetracking a well which has previously produced,
reimbursement shall be





21







on the basis of such party's proportionate share of drilling and equipping costs
incurred in the initial drilling of the well down to the depth at which the
sidetracking operation is conducted, calculated in the manner described in
Article VI.B.4(b) above. Such party's proportionate share of the cost of the
well's salvable materials and equipment down to the depth at which the
sidetracking operation is initiated shall be determined in accordance with the
provisions of Exhibit “C.”




6. Order of Preference of Operations: Except as otherwise specifically provided
in this agreement, if any party desires to propose the conduct of an operation
that conflicts with a proposal that has been made by a party under this Article
VI, such party shall have fifteen (15) days from delivery of the initial
proposal, in the case of a proposal to drill a well or to perform an operation
on a well where no drilling rig is on location, or twenty-four (24) hours,
exclusive of Saturday, Sunday and legal holidays, from delivery of the initial
proposal, if a drilling rig is on location for the well on which such operation
is to be conducted, to deliver to all parties entitled to participate in the
proposed operation such party's alternative proposal, such alternate proposal to
contain the same information required to be included in the initial proposal.
Each party receiving such proposals shall elect by delivery of notice to
operator within five (5) days after expiration of the proposal period, or within
twenty-four (24) hours (exclusive of Saturday, Sunday and legal holidays) if a
drilling rig is on location for the well that is the subject of the proposals,
to participate in one of the competing proposals. Any party not electing within
the time required shall be deemed not to have voted. The proposal receiving the
vote of parties owning the largest aggregate percentage interest of the parties
voting shall have priority over all other competing proposals; in the case of a
tie vote, the initial proposal shall prevail. Operator shall deliver notice of
such result to all parties entitled to participate in the operation within five
(5) days after expiration of the election period (or within twenty-four (24)
hours, exclusive of Saturday, Sunday and legal holidays, if a drilling rig is on
location). Each party shall then have two (2) days (or twenty-four (24) hours if
a rig is on location) from receipt of such notice to elect by delivery of notice
to operator to participate in such operation or to relinquish interest in the
affected well pursuant to the provisions of Article VI.B.2.; failure by a party
to deliver notice within such period shall be deemed an election not to
participate in the prevailing proposal.




7. Conformity to Spacing Pattern: Notwithstanding the provisions of this Article
VI.B.2., it is agreed that no wells shall be proposed to be drilled to or
completed in or produced from a zone from which a well located elsewhere on the
contract area is producing, unless such well conforms to the then-existing well
spacing pattern for such zone.




8. Paying Wells: No party shall conduct any reworking, deepening, plugging back,
completion, recompletion, or sidetracking operation under this agreement with
respect to any well then capable of producing in paying quantities except with
the consent of all parties that have not relinquished interests in the well at
the time of such operation.




C. Completion of Wells; Reworking and Plugging Back:




1. Completion: Without the consent of all parties, no well shall be drilled,
deepened or sidetracked, except any well drilled, deepened or sidetracked
pursuant to the provisions of Article VI.B.2. of this agreement. Consent to the
drilling, deepening or sidetracking shall include:[EITHER:]

Option No. 1: All necessary expenditures for the drilling, deepening or
sidetracking, testing, completing and equipping of the well, including necessary
tankage and/or surface facilities.[OR:]





22







Option No. 2: All necessary expenditures for the drilling, deepening or
sidetracking and testing of the well. When such well has reached its authorized
depth, and all logs, cores and other tests have been completed, and the results
thereof furnished to the parties, operator shall give immediate notice to the
nonoperators having the right to participate in a completion attempt whether or
not operator recommends attempting to complete the well, together with
operator's AFE for completion costs if not previously provided. The parties
receiving such notice shall have forty-eight (48) hours (exclusive of Saturday,
Sunday and legal holidays) in which to elect by delivery of notice to operator
to participate in a recommended completion attempt or to make a completion
proposal with an accompanying AFE. Operator shall deliver any such completion
proposal, or any completion proposal conflicting with operator's proposal, to
the other parties entitled to participate in such completion in accordance with
the procedures specified in Article VI.B.6. Election to participate in a
completion attempt shall include consent to all necessary expenditures for the
completing and equipping of such well, including necessary tankage and/or
surface facilities but excluding any stimulation operation not contained on the
completion AFE. Failure of any party receiving such notice to reply within the
period above fixed shall constitute an election by that party not to participate
in the cost of the completion attempt; provided, that Article VI.B.6. shall
control in the case of conflicting completion proposals. If one or more, but
less than all of the parties, elect to attempt a completion, the provisions of
Article VI.B.2. hereof (the phrase “Reworking, Sidetracking, Deepening,
Recompleting or Plugging Back” as contained in Article VI.B.2. shall be deemed
to include “Completing”) shall apply to the operations thereafter conducted by
less than all parties; provided, however, that Article VI.B.2. shall apply
separately to each separate completion or recompletion attempt undertaken
hereunder, and an election to become a nonconsenting party as to one completion
or recompletion attempt shall not prevent a party from becoming a consenting
party in subsequent completion or recompletion attempts regardless whether the
consenting parties as to earlier completions or recompletions have recouped
their costs pursuant to Article VI.B.2.; provided further, that any recoupment
of costs by a consenting party shall be made solely from the production
attributable to the zone in which the completion attempt is made. Election by a
previous nonconsenting party to participate in a subsequent completion or
recompletion attempt shall require such party to pay its proportionate share of
the cost of salvable materials and equipment installed in the well pursuant to
the previous completion or recompletion attempt, insofar and only insofar as
such materials and equipment benefit the zone in which such party participates
in a completion attempt.




2. Rework, Recomplete or Plug Back: No well shall be reworked, recompleted or
plugged back except a well reworked, recompleted, or plugged back pursuant to
the provisions of Article VI.B.2. of this agreement. Consent to the reworking,
recompleting or plugging back of a well shall include all necessary expenditures
in conducting such operations and completing and equipping of said well,
including necessary tankage and/or surface facilities.




D. Other Operations:

Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of $25,000 except in connection with the drilling,
sidetracking, reworking, deepening, completing, recompleting or plugging back of
a well that has been previously authorized by or pursuant to this agreement;
provided, however, that, in case of explosion, fire, flood or other sudden
emergency, whether of the same or different nature, operator may take such steps
and incur such expenses as in its opinion are required to deal with the
emergency to safeguard life and property but operator, as promptly as possible,
shall report the emergency to the other parties. If operator prepares an AFE for





23







its own use, operator shall furnish any nonoperator so requesting an information
copy thereof for any single project costing in excess of $25,000. Any party who
has not relinquished its interest in a well shall have the right to propose that
operator perform repair work or undertake the installation of artificial lift
equipment or ancillary production facilities such as salt water disposal wells
or to conduct additional work with respect to a well drilled hereunder or other
similar project (but not including the installation of gathering lines or other
transportation or marketing facilities, the installation of which shall be
governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the amount first set forth above in this
Article VI.D. (except in connection with an operation required to be proposed
under Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed
exclusively by those articles). Operator shall deliver such proposal to all
parties entitled to participate therein. If within thirty (30) days thereof
operator secures the written consent of any party or parties owning at least 25%
of the interests of the parties entitled to participate in such operation, each
party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated to pay its proportionate share of
the costs of the proposed project as if it had consented to such project
pursuant to the terms of the proposal.




E. Abandonment of Wells:




1. Abandonment of Dry Holes: Except for any well drilled or deepened pursuant to
Article VI.B.2., any well which has been drilled or deepened under the terms of
this agreement and is proposed to be completed as a dry hole shall not be
plugged and abandoned without the consent of all parties. Should operator, after
diligent effort, be unable to contact any party, or should any party fail to
reply within forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays) after delivery of notice of the proposal to plug and abandon such
well, such party shall be deemed to have consented to the proposed abandonment.
All such wells shall be plugged and abandoned in accordance with applicable
regulations and at the cost, risk and expense of the parties who participated in
the cost of drilling or deepening such well. Any party who objects to plugging
and abandoning such well by notice delivered to operator within forty-eight (48)
hours (exclusive of Saturday, Sunday and legal holidays) after delivery of
notice of the proposed plugging shall take over the well as of the end of such
forty-eight (48) hour notice period and conduct further operations in search of
oil and/or gas subject to the provisions of Article VI.B.; failure of such party
to provide proof reasonably satisfactory to operator of its financial capability
to conduct such operations or to take over the well within such period or
thereafter to conduct operations on such well or plug and abandon such well
shall entitle operator to retain or take possession of the well and plug and
abandon the well. The party taking over the well shall indemnify operator (if
operator is an abandoning party) and the other abandoning parties against
liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and restoring the surface, for which the
abandoning parties shall remain proportionately liable.




2. Abandonment of Wells That Have Produced: Except for any well in which a
nonconsent operation has been conducted hereunder for which the consenting
parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties. If all parties consent to such abandonment, the well
shall be plugged and abandoned in accordance with applicable regulations and at
the cost, risk and expense of all the parties hereto. Failure of a party to
reply within sixty (60) days of delivery of notice of proposed abandonment shall
be deemed an election to consent to the proposal. If, within sixty (60)





24







days after delivery of notice of the proposed abandonment of any well, all
parties do not agree to the abandonment of such well, those wishing to continue
its operation from the zone then open to production shall be obligated to take
over the well as of the expiration of the applicable notice period and shall
indemnify operator (if operator is an abandoning party) and the other abandoning
parties against liability for any further operations on the well conducted by
such parties. Failure of such party or parties to provide proof reasonably
satisfactory to operator of their financial capability to conduct such
operations or to take over the well within the required period or thereafter to
conduct operations on such well shall entitle operator to retain or take
possession of such well and plug and abandon the well.

Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of the well's salvable material and
equipment, determined in accordance with the provisions of Exhibit “C,” less the
estimated cost of salvaging and the estimated cost of plugging and abandoning
and restoring the surface; provided, however, that in the event the estimated
plugging and abandoning and surface restoration costs and the estimated cost of
salvaging are higher than the value of the well's salvable material and
equipment, each of the abandoning parties shall tender to the parties continuing
operations their proportionate shares of the estimated excess cost. Each
abandoning party shall assign to the nonabandoning parties, without warranty,
express or implied, as to title or as to quantity, or fitness for use of the
equipment and material, all of its interest in the wellbore of the well and
related equipment, together with its interest in the leasehold insofar and only
insofar as such leasehold covers the right to obtain production from that
wellbore in the zone then open to production. If the interest of the abandoning
party is or includes an oil and gas interest, such party shall execute and
deliver to the nonabandoning party or parties an oil and gas lease, limited to
the wellbore and the zone then open to production, for a term of one (1) year
and so long thereafter as oil and/or gas is produced from the zone covered
thereby, such lease to be on the form attached as Exhibit “B.” The assignments
or leases so limited shall encompass the drilling unit upon which the well is
located. The payments by, and the assignments or leases to, the assignees shall
be in a ratio based upon the relationship of their respective percentage of
participation in the contract area to the aggregate of the percentages of
participation in the contract area of all assignees. There shall be no
readjustment of interests in the remaining portions of the contract area.

Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from the well in the zone then
open other than the royalties retained in any lease made under the terms of this
article. Upon request, operator shall continue to operate the assigned well for
the account of the nonabandoning parties at the rates and charges contemplated
by this agreement, plus any additional cost and charges which may arise as the
result of the separate ownership of the assigned well. Upon proposed abandonment
of the producing zone assigned or leased, the assignor or lessor shall then have
the option to repurchase its prior interest in the well (using the same
valuation formula) and participate in further operations therein subject to the
provisions hereof.




3. Abandonment of Nonconsent Operations: The provisions of Article VI.E.1. or
VI.E.2. above shall be applicable as between consenting parties in the event of
the proposed abandonment of any well excepted from said articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article VI.E.; and
provided further, that nonconsenting parties who own an interest in a portion of
the well shall pay their proportionate shares of abandonment and





25







surface restoration costs for such well as provided in Article VI.B.2.(b).




F. Termination of Operations:

Upon the commencement of an operation for the drilling, reworking, sidetracking,
plugging back, deepening, testing, completion or plugging of a well, including
but not limited to the initial well, such operation shall not be terminated
without consent of parties bearing [percentage of costs]% of the costs of such
operation; provided, however, that in the event granite or other practically
impenetrable substance or condition in the hole is encountered which renders
further operations impractical, operator may discontinue operations and give
notice of such condition in the manner provided in Article VI.B.1., and the
provisions of Article VI.B. or VI.E. shall thereafter apply to such operation,
as appropriate.




ARTICLE VII. EXPENDITURES AND LIABILITY OF PARTIES




A. Liability of Parties:

The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
contract area. Accordingly, the liens granted among the parties in Article
VII.B. are given to secure only the debts of each severally, and no party shall
have any liability to third parties hereunder to satisfy the default of any
other party in the payment of any expense or obligation hereunder. It is not the
intention of the parties to create, nor shall this agreement be construed as
creating, a mining or other partnership, joint venture, agency relationship or
association, or to render the parties liable as partners, co-venturers, or
principals. In their relations with each other under this agreement, the parties
shall not be considered fiduciaries or to have established a confidential
relationship but rather shall be free to act on an arm's-length basis in
accordance with their own respective self-interest, subject, however, to the
obligation of the parties to act in good faith in their dealings with each other
with respect to activities hereunder.




B. Liens and Security Interests:

Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in oil and gas leases and oil and gas interests in
the contract area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement including but
not limited to payment of expense, interest and fees, the proper disbursement of
all monies paid hereunder, the assignment or relinquishment of interest in oil
and gas leases as required hereunder, and the proper performance of operations
hereunder. Such lien and security interest granted by each party hereto shall
include such party's leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the contract area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement, the oil and gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools, and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale of oil and/or gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.

To perfect the lien and security agreement provided herein, each party hereto
shall execute and





26







acknowledge the recording supplement and/or any financing statement prepared and
submitted by any party hereto in conjunction herewith or at any time following
execution hereof, and operator is authorized to file this agreement or the
recording supplement executed herewith as a lien or mortgage in the applicable
real estate records and as a financing statement with the proper officer under
the Uniform Commercial Code in the state in which the contract area is situated
and such other states as operator shall deem appropriate to perfect the security
interest granted hereunder. Any party may file this agreement, the recording
supplement executed herewith, or such other documents as it deems necessary as a
lien or mortgage in the applicable real estate records and/or a financing
statement with the proper officer under the Uniform Commercial Code.

Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to the other parties shall be a first
and prior lien, and each party hereby agrees to maintain the priority of said
lien and security interest against all persons acquiring an interest in oil and
gas leases and interests covered by this agreement by, through or under such
party. All parties acquiring an interest in oil and gas leases and oil and gas
interests covered by this agreement, whether by assignment, merger, mortgage,
operation of law, or otherwise, shall be deemed to have taken subject to the
lien and security interest granted by this Article VII.B. as to all obligations
attributable to such interest hereunder whether or not such obligations arise
before or after such interest is acquired.

To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the contract area is situated, they shall be entitled
to exercise the rights and remedies of a secured party under the Code. The
bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof. In
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use of funds by the operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting party's
share of oil and gas until the amount owed by such party, plus interest as
provided in “Exhibit C,” has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of such defaulting party's
share of oil and gas. All purchasers of production may rely on a notification of
default from the nondefaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.

If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefor by operator, the nondefaulting parties,
including operator, shall, upon request by operator, pay the unpaid amount in
the proportion that the interest of each such party bears to the interest of all
such parties. The amount paid by each party so paying its share of the unpaid
amount shall be secured by the liens and security rights described in Article
VII.B., and each paying party may independently pursue any remedy available
hereunder or otherwise.

If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure or execution proceedings pursuant
to the provisions of this agreement, to the extent allowed by governing law, the
defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshalling of assets and any required bond in the event a receiver is
appointed. In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder, such power to be
exercised in the manner





27







provided by applicable law or otherwise in a commercially reasonable manner and
upon reasonable notice.

Each party agrees that the other parties shall be entitled to utilize the
provisions of oil and gas lien law or other lien law of any state in which the
contract area is situated to enforce the obligations of each party hereunder.
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, nonoperators agree that operator may invoke or utilize the
mechanics' or materialmen's lien law of the state in which the contract area is
situated in order to secure the payment to operator of any sum due hereunder for
services performed or materials supplied by operator.




C. Advances:

Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other parties payment in advance of their
respective shares of the estimated amount of the expense to be incurred in
operations hereunder during the next succeeding month, which right may be
exercised only by submission to each such party of an itemized statement of such
estimated expense, together with an invoice for its share thereof. Each such
statement and invoice for the payment in advance of estimated expense shall be
submitted on or before the 20th day of the next preceding month. Each party
shall pay to operator its proportionate share of such estimate within fifteen
(15) days after such estimate and invoice is received. If any party fails to pay
its share of said estimate within said time, the amount due shall bear interest
as provided in Exhibit “C” until paid. Proper adjustment shall be made monthly
between advances and actual expense to the end that each party shall bear and
pay its proportionate share of actual expenses incurred, and no more.




D. Defaults and Remedies:

If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to make any advance under the preceding
Article VII.C. or any other provision of this agreement, within the period
required for such payment hereunder, then in addition to the remedies provided
in Article VII.B. or elsewhere in this agreement, the remedies specified below
shall be applicable. For purposes of this Article VII.D., all notices and
elections shall be delivered only by operator, except that operator shall
deliver any such notice and election requested by a nondefaulting nonoperator,
and when operator is the party in default, the applicable notices and elections
can be delivered by any nonoperator. Election of any one or more of the
following remedies shall not preclude the subsequent use of any other remedy
specified below or otherwise available to a nondefaulting party.




1. Suspension of Rights: Any party may deliver to the party in default a notice
of default, which shall specify the default, specify the action to be taken to
cure the default, and specify that failure to take such action will result in
the exercise of one or more of the remedies provided in this article. If the
default is not cured within thirty (30) days of the delivery of such notice of
default, all of the rights of the defaulting party granted by this agreement may
upon notice be suspended until the default is cured, without prejudice to the
right of the nondefaulting party or parties to continue to enforce the
obligations of the defaulting party previously accrued or thereafter accruing
under this agreement. If operator is the party in default, the nonoperators
shall have in addition the right, by vote of nonoperators owning a majority in
interest in the contract area after excluding the voting interest of operator,
to appoint a new operator effective immediately. The rights of a defaulting
party that may be suspended hereunder at the election of the nondefaulting
parties shall include, without limitation, the right to receive information as
to any operation conducted hereunder during the period of such de





28







fault, the right to elect to participate in an operation proposed under Article
VI.B. of this agreement, the right to participate in an operation being
conducted under this agreement even if the party has previously elected to
participate in such operation, and the right to receive proceeds of production
from any well subject to this agreement.




2. Suit for Damages: Nondefaulting parties or operator for the benefit of
nondefaulting parties may sue (at joint account expense) to collect the amounts
in default, plus interest accruing on the amounts recovered from the date of
default until the date of collection at the rate specified in Exhibit “C”
attached hereto. Nothing herein shall prevent any party from suing any
defaulting party to collect consequential damages accruing to such party as a
result of the default.




3. Deemed Nonconsent: The nondefaulting party may deliver a written notice of
nonconsent election to the defaulting party at any time after the expiration of
the thirty (30)-day cure period following delivery of the notice of default, in
which event if the billing is for the drilling of a new well or the plugging
back, sidetracking, reworking or deepening of a well which is to be or has been
plugged as a dry hole, or for the completion or recompletion of any well, the
defaulting party will be conclusively deemed to have elected not to participate
in the operation and to be a nonconsenting party with respect thereto under
Article VI.B. or VI.C., as the case may be, to the extent of the costs unpaid by
such party, notwithstanding any election to participate theretofore made. If
election is made to proceed under this provision, then the nondefaulting parties
may not elect to sue for the unpaid amount pursuant to Article VII.D.2.

Until the delivery of such notice of nonconsent election to the defaulting
party, such party shall have the right to cure its default by paying its unpaid
share of costs plus interest at the rate set forth in Exhibit “C,” provided,
however, such payment shall not prejudice the rights of the nondefaulting
parties to pursue remedies for damages incurred by the nondefaulting parties as
a result of the default. Any interest relinquished pursuant to this Article
VII.D.3. shall be offered to the nondefaulting parties in proportion to their
interests, and the nondefaulting parties electing to participate in the
ownership of such interest shall be required to contribute their shares of the
defaulted amount upon their election to participate therein.




4. Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a notice of default, operator, or nonoperators if operator is the
defaulting party, may thereafter require advance payment from the defaulting
party of such defaulting party's anticipated share of any item of expense for
which operator, or nonoperators, as the case may be, would be entitled to
reimbursement under any provision of this agreement, whether or not such expense
was the subject of the previous default. Such right includes, but is not limited
to, the right to require advance payment for the estimated costs of drilling a
well or completion of a well as to which an election to participate in drilling
or completion has been made. If the defaulting party fails to pay the required
advance payment, the nondefaulting parties may pursue any of the remedies
provided in this Article VII.D. or any other default remedy provided elsewhere
in this agreement. Any excess of funds advanced remaining when the operation is
completed and all costs have been paid shall be promptly returned to the
advancing party.




5. Costs and Attorney's Fees. In the event any party is required to bring legal
proceedings to enforce any financial obligation of a party hereunder, the
prevailing party in such action shall be entitled to recover all court costs,
costs of collection, and a reasonable attorney's fee, which the lien provided
for herein shall also secure.





29










E. Rentals, Shut-in Well Payments and Minimum Royalties:

Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties who subjected such
lease to this agreement at its or their expense. In the event two or more
parties own and have contributed interests in the same lease to this agreement,
such parties may designate one of such parties to make said payments for and on
behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of failure to make
proper payment of any rental, shut-in well payment or minimum royalty through
mistake or oversight where such payment is required to continue the lease in
force, any loss which results from such nonpayment shall be borne in accordance
with the provisions of Article IV.B.2.

Operator shall notify nonoperators of the anticipated completion of a shut-in
well, or the shutting in or return to production of a producing well, at least
five (5) days (excluding Saturday, Sunday and legal holidays) prior to taking
such action, or at the earliest opportunity permitted by circumstances, but
assumes no liability for failure to do so. In the event of failure by operator
to so notify nonoperators, the loss of any lease contributed hereto by
nonoperators for failure to make timely payments of any shut-in well payment
shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.




F. Taxes:

Beginning with the first calendar year after the effective date hereof, operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent. Prior to the rendition date,
each nonoperator shall furnish operator information as to burdens (to include,
but not be limited to, royalties, overriding royalties and production payments)
on leases and oil and gas interests contributed by such nonoperator. If the
assessed valuation of any lease is reduced by reason of its being subject to
outstanding excess royalties, overriding royalties or production payments, the
reduction in ad valorem taxes resulting therefrom shall inure to the benefit of
the owner or owners of such lease, and operator shall adjust the charge to such
owner or owners so as to reflect the benefit of such reduction. If the ad
valorem taxes are based in whole or in part upon separate valuations of each
party's working interest, then notwithstanding anything to the contrary herein,
charges to the joint account shall be made and paid by the parties hereto in
accordance with the tax value generated by each party's working interest.
Operator shall bill the other parties for their proportionate shares of all tax
payments in the manner provided in Exhibit “C.”

If operator considers any tax assessment improper, operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final determination. During the pendency of administrative or
judicial proceedings, operator may elect to pay, under protest, all such taxes
and any interest and penalty. When any such protested assessment shall have been
finally determined, operator shall pay the tax for the joint account, together
with any interest and penalty accrued, and the total cost shall then be assessed
against the parties, and be paid by them, as provided in Exhibit “C.”

Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party's share of oil and gas produced under the terms of this
agreement.




ARTICLE VIII. ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST





30










A. Surrender of Leases:

The leases covered by this agreement, insofar as they embrace acreage in the
contract area, shall not be surrendered in whole or in part unless all parties
consent thereto.

However, should any party desire to surrender its interest in any lease or in
any portion thereof, such party shall give written notice of the proposed
surrender to all parties, and the parties to whom such notice is delivered shall
have thirty (30) days after delivery of the notice within which to notify the
party proposing the surrender whether they elect to consent thereto. Failure of
a party to whom such notice is delivered to reply within said 30-day period
shall constitute a consent to the surrender of the leases described in the
notice. If all parties do not agree or consent thereto, the party desiring to
surrender shall assign, without express or implied warranty of title, all of its
interest in such lease, or portion thereof, and any well, material and equipment
which may be located thereon and any rights in production thereafter secured, to
the parties not consenting to such surrender. If the interest of the assigning
party is or includes an oil and gas interest, the assigning party shall execute
and deliver to the party or parties not consenting to such surrender an oil and
gas lease covering such oil and gas interest for a term of one (1) year and so
long thereafter as oil and/or gas is produced from the land covered thereby,
such lease to be on the form attached hereto as Exhibit “B.” Upon such
assignment or lease, the assigning party shall be relieved from all obligations
thereafter accruing, but not theretofore accrued, with respect to the interest
assigned or leased and the operation of any well attributable thereto, and the
assigning party shall have no further interest in the assigned or leased
premises and its equipment and production other than the royalties retained in
any lease made under the terms of this article. The party assignee or lessee
shall pay to the party assignor or lessor the reasonable salvage value of the
latter's interest in any well's salvable materials and equipment attributable to
the assigned or leased acreage. The value of all salvable materials and
equipment shall be determined in accordance with the provisions of Exhibit “C,”
less the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface. If such value is less than such costs,
then the party assignor or lessor shall pay to the party assignee or lessee the
amount of such deficit. If the assignment or lease is in favor of more than one
party, the interest shall be shared by such parties in the proportions that the
interest of each bears to the total interest of all such parties. If the
interest of the parties to whom the assignment is to be made varies according to
depth, then the interest assigned shall similarly reflect such variances.

Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor's, lessor's or surrendering party's interest as it was
immediately before the assignment, lease or surrender in the balance of the
contract area; and the acreage assigned, leased or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement but shall be deemed subject to an operating agreement in the
form of this agreement.




B. Renewal or Extension of Leases:

If any party secures a renewal or replacement of an oil and gas lease or
interest subject to this agreement, then all other parties shall be notified
promptly upon such acquisition or, in the case of a replacement lease taken
before expiration of an existing lease, promptly upon expiration of the existing
lease. The parties notified shall have the right for a period of thirty (30)
days following delivery of such notice in which to elect to participate in the
ownership of the renewal or replacement lease, insofar as such lease affects
lands within the contract area, by paying to the party who acquired it their
proportionate shares of the acquisition cost allocated to that part of such
lease within the contract area, which shall be in proportion to the interests
held at that time by the parties in the contract





31







area. Each party who participates in the purchase of a renewal or replacement
lease shall be given an assignment of its proportionate interest therein by the
acquiring party.

If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the contract area to the aggregate of the
percentages of participation in the contract area of all parties participating
in the purchase of such renewal or replacement lease. The acquisition of a
renewal or replacement lease by any or all of the parties hereto shall not cause
a readjustment of the interests of the parties stated in Exhibit “A,” but any
renewal or replacement lease in which less than all parties elect to participate
shall not be subject to this agreement but shall be deemed subject to a separate
operating agreement in the form of this agreement.

If the interests of the parties in the contract area vary according to depth,
then their right to participate proportionately in renewal or replacement leases
and their right to receive an assignment of interest shall also reflect such
depth variances.

The provisions of this article shall apply to renewal or replacement leases
whether they are for the entire interest covered by the expiring lease or cover
only a portion of its area or an interest therein.   Any renewal or replacement
lease taken before the expiration of its predecessor lease, or taken or
contracted for or becoming effective within six (6) months after the expiration
of the existing lease, shall be subject to this provision so long as this
agreement is in effect at the time of such acquisition or at the time the
renewal or replacement lease becomes effective, but any lease taken or
contracted for more than six (6) months after the expiration of an existing
lease shall not be deemed a renewal or replacement lease and shall not be
subject to the provisions of this agreement.

The provisions in this article shall also be applicable to extensions of oil and
gas leases.




C. Acreage or Cash Contributions:

While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the contract area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation. If the contribution be in the form of acreage, the party to whom the
contribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the drilling parties in the proportions said drilling
parties shared the cost of drilling the well. Such acreage shall become a
separate contract area and, to the extent possible, be governed by provisions
identical to this agreement. Each party shall promptly notify all other parties
of any acreage or cash contributions it may obtain in support of any well or any
other operation on the contract area. The above provisions shall also be
applicable to optional rights to earn acreage outside the contract area which
are in support of wells drilled inside the contract area.

If any party contracts for any consideration relating to disposition of such
party's share of substances produced hereunder, such consideration shall not be
deemed a contribution as contemplated in this Article VIII.C.




D. Assignment; Maintenance of Uniform Interest:

For the purpose of maintaining uniformity of ownership in the contract area in
the oil and gas leases, oil and gas interests, wells, equipment and production
covered by this agreement no party shall sell, encumber, transfer or make other
disposition of its interest in the oil and gas leases and oil and gas interests
embraced within the contract area or in wells, equipment and production unless
such disposition covers either:





32










1. the entire interest of the party in all oil and gas leases, oil and gas
interests, wells, equipment and production; or




2. an equal undivided percent of the party's present interest in all oil and gas
leases, oil and gas interests, wells, equipment and production in the contract
area.

Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement and shall be made without prejudice
to the right of the other parties, and any transferee of an ownership interest
in any oil and gas lease or interest shall be deemed a party to this agreement
as to the interest conveyed from and after the effective date of the transfer of
ownership; provided, however, that the other parties shall not be required to
recognize any such sale, encumbrance, transfer or other disposition for any
purpose hereunder until thirty (30) days after they have received a copy of the
instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee. No assignment or other disposition of interest by
a party shall relieve such party of obligations previously incurred by such
party hereunder with respect to the interest transferred, including without
limitation the obligation of a party to pay all costs attributable to an
operation conducted hereunder in which such party has agreed to participate
prior to making such assignment, and the lien and security interest granted by
Article VII.B. shall continue to burden the interest transferred to secure
payment of any such obligations.

If, at any time the interest of any party is divided among and owned by four or
more co-owners, operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party's
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the oil and gas produced from the contract area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.




E. Waiver of Rights to Partition:

If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
contract area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.




F. Preferential Right to Purchase:

Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the contract area, it shall promptly
give written notice to the other parties, with full information concerning its
proposed disposition, which shall include the name and address of the
prospective transferee (who must be ready, willing and able to purchase), the
purchase price, a legal description sufficient to identify the property, and all
other terms of the offer. The other parties shall then have an optional prior
right, for a period of ten (10) days after the notice is delivered, to purchase
for the stated consideration on the same terms and conditions the interest which
the other party proposes to sell; and, if this optional right is exercised, the
purchasing parties shall share the purchased interest in the proportions that
the interest of each bears to the total interest of all purchasing parties.
However, there shall be no preferential right to purchase in those cases where
any party wishes to mortgage its interests, or to transfer title to its
interests to its mortgagee in lieu of or pursuant to foreclosure of a mortgage
of its interests, or to dispose of its interests by merger, reorganiza





33







tion, consolidation, or by sale of all or substantially all of its oil and gas
assets to any party, or by transfer of its interests to a subsidiary or parent
company or to a subsidiary of a parent company, or to any company in which such
party owns a majority of the stock.




ARTICLE IX. INTERNAL REVENUE CODE ELECTION




If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the parties have not otherwise agreed to
form a tax partnership pursuant to Exhibit “G” or other agreement between them,
each party thereby affected elects to be excluded from the application of all of
the provisions of Subchapter “K,” Chapter 1, Subtitle “A,” of the Internal
Revenue Code of 1986, as amended (“Code”), as permitted and authorized by 26
U.S.C.A. § 761 and the regulations promulgated thereunder. Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by 26 C.F.R. § 1.761. Should there be any requirement that
each party hereby affected give further evidence of this election, each such
party shall execute such documents and furnish such other evidence as may be
required by the Federal Internal Revenue Service or as may be necessary to
evidence this election. No such party shall give any notices or take any other
action inconsistent with the election made hereby. If any present or future
income tax laws of the state or states in which the contract area is located or
any future income tax laws of the United States contain provisions similar to
those in Subchapter “K,” Chapter 1, Subtitle “A,” of the Code, under which an
election similar to that provided by 26 U.S.C.A. § 761 is permitted, each party
hereby affected shall make such election as may be permitted or required by such
laws. In making the foregoing election, each such party states that the income
derived by such party from operations hereunder can be adequately determined
without the computation of partnership taxable income.




ARTICLE X. CLAIMS AND LAWSUITS




Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed $25,000 and
if the payment is in complete settlement of such claim or suit. If the amount
required for settlement exceeds the above amount, the parties hereto shall
assume and take over the further handling of the claim or suit, unless such
authority is delegated to operator. All costs and expenses of handling,
settling, or otherwise discharging such claim or suit shall be at the joint
expense of the parties participating in the operation from which the claim or
suit arises. If a claim is made against any party or if any party is sued on
account of any matter arising from operations hereunder over which such
individual has no control because of the rights given operator by this
agreement, such party shall immediately notify all other parties, and the claim
or suit shall be treated as any other claim or suit involving operations
hereunder.




ARTICLE XI. FORCE MAJEURE




If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to indemnify
or make money payments or furnish security, that party shall give to all other
parties prompt written notice of the force majeure with reasonably full
particulars concerning it; thereupon, the obligations of the party giving the
notice, so far





34







as they are affected by the force majeure, shall be suspended during, but no
longer than, the continuance of the force majeure. The term “force majeure,” as
here employed, shall mean an act of God, strike, lockout, or other industrial
disturbance, act of the public enemy, war, blockade, public riot, lightning,
fire, storm, flood or other act of nature, explosion, governmental action,
governmental delay, restraint or inaction, unavailability of equipment, and any
other cause, whether of the kind specifically enumerated above or otherwise,
which is not reasonably within the control of the party claiming suspension.

The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable. The requirement that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes, lockouts, or other labor difficulty by the party
involved, contrary to its wishes; how all such difficulties shall be handled
shall be entirely within the discretion of the party concerned.




ARTICLE XII. NOTICES




All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, courier service, telegram,
telex, telecopier or any other form of facsimile, postage or charges prepaid,
and addressed to such parties at the addresses listed on Exhibit “A.” All
telephone or oral notices permitted by this agreement shall be confirmed
immediately thereafter by written notice. The originating notice given under any
provision hereof shall be deemed delivered only when received by the party to
whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date the originating notice is received.
“Receipt” for purposes of this agreement with respect to written notice
delivered hereunder shall be actual delivery of the notice to the address of the
party to be notified specified in accordance with this agreement, or to the
telecopy, facsimile or telex machine of such party. The second or any responsive
notice shall be deemed delivered when deposited in the United States mail or at
the office of the courier or telegraph service, or upon transmittal by telex,
telecopy or facsimile, or when personally delivered to the party to be notified,
provided, that when response is required within 24 or 48 hours, such response
shall be given orally or by telephone, telex, telecopy or other facsimile within
such period. Each party shall have the right to change its address at any time,
and from time to time, by giving written notice thereof to all other parties. If
a party is not available to receive notice orally or by telephone when a party
attempts to deliver a notice required to be delivered within 24 or 48 hours, the
notice may be delivered in writing by any other method specified herein and
shall be deemed delivered in the same manner provided above for any responsive
notice.




ARTICLE XIII. TERM OF AGREEMENT




This agreement shall remain in full force and effect as to the oil and gas
leases and/or oil and gas interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any lease or oil and gas interest
contributed by any other party beyond the term of this agreement

In the event the well described in Article VI.A., or any subsequent well drilled
under any provision of this agreement, results in the completion of a well as a
well capable of production of oil and/or gas in paying quantities, this
agreement shall continue in force so long as any such well is capable of
production, and for an additional period of 90 days thereafter; provided,
however, if, prior





35







to the expiration of such additional period, one or more of the parties hereto
are engaged in drilling, reworking, deepening, sidetracking, plugging back,
testing or attempting to complete or recomplete a well or wells hereunder, this
agreement shall continue in force until such operations have been completed and
if production results therefrom, this agreement shall continue in force as
provided herein. In the event the well described in Article VI.A., or any
subsequent well drilled hereunder, results in a dry hole, and no other well is
capable of producing oil and/or gas from the contract area, this agreement shall
terminate unless drilling, deepening, sidetracking, completing, recompleting,
plugging back or reworking operations are commenced within 90 days from the date
of abandonment of said well. “Abandonment” for such purposes shall mean either
(i) a decision by all parties not to conduct any further operations on the well
or (ii) the elapse of 180 days from the conduct of any operations on the well,
whichever first occurs.




The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any remedy therefor which has accrued
or attached prior to the date of such termination.

Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this operating agreement has been filed
of record, operator is authorized to file of record in all necessary recording
offices a notice of termination, and each party hereto agrees to execute such a
notice of termination as to operator's interest, upon request of operator, if
operator has satisfied all its financial obligations.




ARTICLE XIV. COMPLIANCE WITH LAWS AND REGULATIONS




A. Laws, Regulations and Orders:

This agreement shall be subject to the applicable laws of the state in which the
contract area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, ordinances, rules, regulations and orders.




B. Governing Law:

This agreement and all matters pertaining hereto, including but not limited to
matters of performance, nonperformance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state in which the contract area is located. If the contract area
is in two or more states, the law of the state of Texas shall govern.




C. Regulatory Agencies:

Nothing herein contained shall grant, or be construed to grant, operator the
right or authority to waive or release any rights, privileges, or obligations
which nonoperators may have under federal or state laws or under rules,
regulations or orders promulgated under such laws in reference to oil, gas and
mineral operations, including the location, operation, or production of wells,
on tracts offsetting or adjacent to the contract area.

With respect to the operations hereunder, nonoperators agree to release operator
from any and all losses, damages, injuries, claims and causes of action arising
out of, incident to or resulting directly or indirectly from operator's
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or Federal Energy Regulatory Commission or predecessor or
successor agencies to the extent such interpretation or application was made in
good faith and does not consti





36







tute gross negligence. Each nonoperator further agrees to reimburse operator for
such nonoperator's share of production or any refund, fine, levy or other
governmental sanction that operator may be required to pay as a result of such
an incorrect interpretation or application, together with interest and penalties
thereon owing by operator as a result of such incorrect interpretation or
application.










ARTICLE XV. MISCELLANEOUS




A. Execution:

This agreement shall be binding upon each nonoperator when this agreement or a
counterpart thereof has been executed by such nonoperator and operator
notwithstanding that this agreement is not then or thereafter executed by all of
the parties to which it is tendered or which are listed on Exhibit “A” as owning
an interest in the contract area or which own, in fact, an interest in the
contract area. Operator may, however, by written notice to all nonoperators who
have become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the initial well but in no event later than five days prior
to the date specified in Article VI.A. for commencement of the initial well,
terminate this agreement if operator in its sole discretion determines that
there is insufficient participation to justify commencement of drilling
operations. In the event of such a termination by operator, all further
obligations of the parties hereunder shall cease as of such termination. In the
event any nonoperator has advanced or prepaid any share of drilling or other
costs hereunder, all sums so advanced shall be returned to such nonoperator
without interest. In the event operator proceeds with drilling operations for
the initial well without the execution hereof by all persons listed on Exhibit
“A” as having a current working interest in such well, operator shall indemnify
nonoperators with respect to all costs incurred for the initial well which would
have been charged to such person under this agreement if such person had
executed the same and operator shall receive all revenues which would have been
received by such person under this agreement if such person had executed the
same.




B. Successors and Assigns:

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, devisees, legal representatives,
successors and assigns, and the terms hereof shall be deemed to run with the
leases or interests included within the contract area.




C. Counterparts:

This instrument may be executed in any number of counterparts, whether by
e-mail, facsimile or electronic signature, each of which shall be considered an
original for all purposes.




D. Severability:

For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws, this agreement shall not be
severable, but rather must be assumed or rejected in its entirety, and the
failure of any party to this agreement to comply with all of its financial
obligations provided herein shall be a material default.











37










Intentionally Blank; Signature Page to Follow

















38
















IN WITNESS WHEREOF, this Agreement shall be effective as of the 6th day of
August 2014.










 

OPERATOR:

 

 

 

Black Gold Kansas Production, LLC

 

 

By:

____________________

 

Stephen G. Nadeau

 

Title: Manager-Member

 

Date:

 

 

 

 

 

NONOPERATORS:

 

 

 

Rangeford Resources, Inc.

 

 

By:

____________________

 

Colin Richardson

 

Title: President

 

Date:




 

 





39










Exhibit A

Attached to and made a part of that certain Joint Operating Agreement

Dated  




1.

Lands Subject to this Agreement:




Exhibit “B.”





2.

Oil and Gas Leases:




The Oil and Gas Leases are listed on Exhibit “B”




3.

Summary of NRI and ORRI under this Agreement:




TRACT NO.

LEASE NRI DELIVERED     

 

To Rangeford Resources

1

Mary Louise Reutter, West Mule Creek Oilfield 76.50% NRI

2

West Mule Creek BLM Leases 76.50%

Addresses of the parties for Notice Purposes:



















All information, notices, or other correspondence provided for in this Agreement
shall be given as follows:










___________________________

________________________

___________________________

________________________

___________________________

________________________

Attention: __________________

Attention________________

Tel. No.: __________________

Tel. No.: ________________

Fax No.: __________________

Fax No.: ________________

Cell No.: __________________

Cell No.:_______________

E-mail: ___________________

            

E-mail: _________________














40










Exhibit B

Attached to and made a part of that certain Joint Operating Agreement

Dated  







SCHEDULE OF LEASES


























































































































41





















































































































































42

































































































































































43










Exhibit C

Attached to and made a part of that certain Joint Operating Agreement

Dated May ___, 2014







ACCOUNTING PROCEDURE

JOINT OPERATIONS




I.  GENERAL PROVISIONS




1.

Definitions.




“Joint Operating” shall mean the real and personal property subject to the
Operating Agreement to which this Accounting Procedure is attached.




“Joint Operations” shall mean all operations necessary or proper for the
development, operation, protection, and maintenance of the Joint Property.




“Joint Account” shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations and which are to be shared by
the Parties.




“Operator” shall mean the party designated in the Operating Agreement to conduct
the Joint Operations.




“Non-Operators” shall mean the Parties to this Operating Agreement other than
the Operator.




“Parties” shall mean the Operator and Non-Operators.




“First Level Supervisors” shall mean those employees whose primary function in
Joint Operations is the direct supervision of other employees and/or contract
labor directly employed on the Joint Property in a field operating capacity.




“Technical Employees” shall mean those employees having special and specific
engineering, geological, or other professional skills, and whose primary
function in Joint Operations is the handling of specific operation conditions
and problems for the benefit of the Joint Property.




“Personal Expenses” shall mean travel and other reasonable reimbursable expenses
of Operator’s employees.




“Material” shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property.




“Controllable Material” shall mean Material which at the time is so classified
in the Material Classification Manual as most recently recommended by the
Council of Petroleum Accountants Societies.




2.

Statement and Billings.




Operator shall bill Non-Operators on or before the last day of each month for
their proportionate share of the Joint Account for the preceding month.  The
bills will be accompanied by statements which identify the authority for
expenditure, lease, or facility, and all charges and credits summarized by
appropriate classifications of investment and expense, except that items of
Controllable Material and unusual charges and credits shall be separately
identified and fully described in detail.





44










3.

Advances and Payments of Non-Operators.




A.

Unless otherwise provided for in the Operating Agreement, Operator may require
Non-Operators to advance their share of estimated cash outlay for the succeeding
month’s operation within fifteen (15) days after receipt of the billing or by
the first day of the month for which the advance is required, whichever is
later.  Operator shall adjust each monthly billing to reflect advances received
from Non-Operators.




B.

Each Non-Operator shall pay its proportion of all bills within thirty (30) days
after receipt.  If payment is not made within that time, the unpaid balance
shall bear interest, monthly, at the prime rate in effect at  *  on the first
day of the month in which the delinquency occurs, plus 1%, or the maximum
contract rate permitted by the applicable usury laws in the state in which the
Joint Property is located, whichever is the lesser, plus attorney’s fees, court
costs, and other costs in connection with the collection of unpaid amounts.

*the end of the business day for Citibank, N.A. located in New York




4.

Adjustments.




Payment of any bills shall not prejudice the right of any Non-Operator to
protest or question the correctness of the bill; provided, however, all bills
and statements rendered to Non-Operators by the Operator during any calendar
year shall conclusively be presumed to be true and correct after twenty-four
(24) months following the end of any calendar year, unless within the
twenty-four (24) month period a Non-Operator takes written exception to the
bill(s) and makes claim on the Operator for an adjustment.  No adjustment
favorable to Operator shall be made unless it is made within the same prescribed
time period.  The provisions of this paragraph shall not prevent adjustments
resulting from a physical inventory of Controllable Material as provided for in
Section V.




5.

Audits.




A.

A Non-Operator, on notice in writing to the Operator and all other
Non-Operators, shall have the right to audit the Operator’s accounts and records
relating to the Joint Account for any calendar year within the twenty-four (24)
month period following the end of a calendar year; provided, however, the making
of an audit shall not extend the time for the taking of written exception to and
the adjustments of accounts as provided for in Paragraph 4 of this Section I.
 Where there are two or more Non-Operators, the Non-Operators shall make every
reasonable effort to conduct a joint audit in a manner which will result in a
minimum of inconvenience to the Operator.  Operator shall bear no portion of the
Non-Operators’ audit cost incurred under this paragraph unless agreed to by the
Operator.  The audits shall not be conducted more than once each year without
prior approval of the Operator, except on the resignation or removal of the
Operator, and shall be made at the expense of those Non-Operators approving the
audit.




B.

The Operator shall reply in writing to an audit report within one hundred eighty
(180) days after receipt of the audit.




6.

Approval By Non-Operators.




Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this Accounting Procedure, and if the
Operating Agreement to which this Accounting Procedure is attached contains no
contrary provisions, Operator shall notify all Non-Operators of the Operator’s
proposal, and the agreement or approval of a majority in interest of the
Non-Operators shall be controlling on all Non-Operators.




II. DIRECT CHARGES




Operator shall charge the Joint Account with the following items:





45










1.

Ecological and Environmental.




Costs incurred for the benefit of the Joint Property as a result of governmental
or regulatory requirements to satisfy environmental considerations applicable to
the Joint Operations.  These costs may include surveys of an ecological or
archaeological nature and pollution control procedures as required by applicable
laws and regulations.




2.

Rentals and Royalties.




Lease rentals and royalties paid by the Operator for the Joint Operations.




3.

Labor.




A.

(1)

Salaries and wages of Operator’s field employees directly employed on the Joint
Property in the conduct of Joint Operations.




(2)

Salaries of First Level Supervisors in the field.




(3)

Salaries and wages of Technical Employees directly employed on the Joint
Property if the charges are excluded from the overhead rates.




(4)

Salaries and wages of Technical Employees, either temporarily or permanently,
assigned to and directly employed in the operation of the Joint Property if the
charges are excluded from the overhead rates.




B.

Operator’s cost of holiday, vacation, sickness, and disability benefits and
other customary allowances paid to employees whose salaries and wages are
chargeable to a Joint Account under Paragraph 3.A. of this Section II.  The
costs under this Paragraph 3.B. may be charged on a “when and as paid basis” or
by “percentage assessment” on the amount of salaries and wages chargeable to the
Joint Account under Paragraph 3.A. of this Section II.  If percentage assessment
is used, the rate shall be based on the Operator’s cost experience.




C.

Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to Operator’s costs chargeable to
the Joint Account under Paragraphs 3.A. and 3.B. of this Section II.




D.

Personal Expenses of those employees whose salaries and wages are chargeable to
the Joint Account under Paragraph 3.A. of this Section II.




4.

Employee Benefits.




Operator’s current costs of established plans for employee’s group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus,
and other benefit plans of a like nature, applicable to Operator’s labor cost
chargeable to the Joint Account under Paragraphs 3.A. and 3.B. of this Section
II. shall be Operator’s actual cost not to exceed the percent most recently
recommended by the Council of Petroleum Accountants Societies.




5.

Material.




Material purchased or furnished by Operator for use on the Joint Property as
provided under Section IV.  Only those Materials shall be purchased for or
transferred to the Joint Property as may be required for immediate use and is
reasonably practical and consistent with efficient and economical operators.
 The accumulation of surplus stocks shall be avoided.





46










6.

Transportation.




Transportation of employees and Material necessary for the Joint Operations, but
subject to the following limitations:




A.

If Material is moved to the Joint Property from the Operator’s warehouse or
other properties, no charge shall be made to the Joint Account for a distance
greater than the distance from the nearest reliable supply store where like
material is normally available or railway receiving point nearest the Joint
Property unless agreed to by the Parties.




B.

If surplus Material is moved to Operator’s warehouse or other storage point, no
charge shall be made to the Joint Account for a distance greater than the
distance to the nearest reliable supply store where the material is normally
available, or railway receiving point nearest the Joint Property unless agreed
to by the Parties.  No charge shall be made to the Joint Account for moving
Material to other properties belonging to Operator, unless agreed to by the
Parties.




C.

In the application of subparagraphs A. and B. above, the option to equalize or
charge actual trucking cost is available when the actual charge is $400 or less,
excluding accessorial charges.  The $400 will be adjusted to the amount most
recently recommended by the Council of Petroleum Accountants Societies.




7.

Services.




The cost of contract services, equipment, and utilities provided by outside
sources, except services excluded by Paragraph 10. of Section II. and Paragraphs
i, ii, and iii, of Section III.  The cost of professional consultant services
and contract services of technical personnel directly engaged on the Joint
Property if those changes are excluded from the overhead rates.  The cost of
professional consultant services or contract services of technical personnel not
directly engaged on the Joint Property shall not be charged to the Joint Account
unless previously agreed to by the Parties.




8.

Equipment and Facilities Furnished By Operator.




A.

Operator shall charge the Joint Account for use of Operator owned equipment and
facilities at rates commensurate with costs of ownership and operation.  Those
rates shall include costs of maintenance, repairs, other operating expense,
insurance, taxes, depreciation, and interest on gross investment less
accumulated depreciation not to exceed twelve percent (12%) per annum.  The
rates shall not exceed average commercial rates currently prevailing in the
immediate area of the Joint Property.




B.

In lieu of charges in Paragraph 8.A. above, Operator may elect to use average
commercial rates prevailing in the immediate area of the Joint Property less
20%.  For automotive equipment, Operator may elect to use rates published by the
Petroleum Motor Transport Association.




9.

Damages and Losses to Joint Property.




All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or losses incurred by fire, flood, storm,
theft, accident, or other cause, except those resulting from Operator’s gross
negligence or willful misconduct.  Operator shall furnish Non-Operator written
notice of damages or losses incurred as soon as practicable after a report of
them has been received by Operator.




10.

Legal Expense.




Expense of handling, investigating, and settling litigation or claims, or Texas
Corporation Commission proceeding discharging of liens, payment of judgments,
and amounts paid for settlement of claims incurred in or resulting from opera





47







tions under the Operating Agreement or necessary to protect or recover the Joint
Property, except that no charge for services of Operator’s legal staff, or fees,
or expense of outside attorneys shall be made unless previously agreed to by the
Parties.  All other legal expense is considered to be covered by the overhead
provisions of Section III. unless otherwise agreed to by the Parties, except as
provided in Section I., Paragraph 3.




11.

Taxes.




All taxes of every kind and nature assessed or levied on or in connection with
the Joint Property, the operation of it, or the production from it, and which
taxes have been paid by the Operator for the benefit of the Parties.  If the ad
valorem taxes are based in whole or in part on separate valuations of each
party’s working interest, then notwithstanding anything to the contrary in these
Accounting Procedures, charges to the Joint Account shall be made and paid by
the Parties in accordance with the tax value generated by each Party’s working
interest.




12.

Insurance.




Net premiums paid for insurance required to be carried for the Joint Operations
for the protection of the Parties.  In the event Joint Operations are conducted
in a state in which Operator may act as self-insurer for Worker’s Compensation
and/or Employers Liability under the respective state’s laws, Operator may, at
its election, include the risk under its self-insurance program and in that
event, Operator shall include a charge at Operator’s cost not to exceed manual
rates.




13.

Abandonment and Reclamation.




Costs incurred for abandonment of the Joint Property, including costs required
by governmental or other regulatory authority.




14.

Communications.




Cost of acquiring, leasing, installing, operating, repairing, and maintaining
communication systems, including radio and microwave facilities directly serving
the Joint Property.  In the event communication facilities/systems serving the
Joint Property are Operator owned, charges to the Joint Account shall be made as
provided in Paragraph 8. of this Section II.




15.

Other Expenditures.




Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II., or in Section III., and which is of direct benefit to the
Joint Property, and is incurred by the Operator in the necessary and proper
conduct of the Joint Operations.




III. OVERHEAD




1.

Overhead – Drilling and Producing Operations.  




i.

As compensation for administrative, supervision, office services, and
warehousing costs, Operator shall charge drilling and producing operations on
either:




(X)

Fixed Rate Basis, Paragraph 1.A.; or,

(   )

Percentage Basis, Paragraph 1.B.




Unless otherwise agreed to by the Parties, this charge shall be in lieu of costs
and expenses of all offices and salaries, or wages plus applicable burdens and
expenses of all  personnel, except those directly chargeable under Paragraph
3.A., Section II.  The cost and expense of services from outside sources in
connection with matters of taxation, traffic, accounting, or matters before or
involving governmental agencies shall be





48







considered as included in the overhead rates provided for in the above selected
Paragraph of this Section III., unless the cost and expense are agreed to be the
Parties as a direct charge to the Joint Account.




ii.

The salaries, wages, and Personal Expenses of Technical Employees and/or the
cost of professional consultant services and contract services of technical
personnel directly employed on the Joint Property:




(   )

shall be covered by the overhead rates; or,

(X)

shall not be covered by the overhead rates.




iii.

The salaries, wages, and Personal Expenses of Technical Employees and/or costs
of professional consultant services and contract services of technical
personnel, either temporarily or permanently assigned to and directly employed
in the operation of the Joint Property:




(   )

shall be covered by the overhead rates; or,

(X)

shall not be covered by the overhead rates.




A.

Overhead – Fixed Rate Basis.




(1)

Operator shall charge the Joint Account at the following rates per well, per
month:




Drilling Well Rate $ 7,500.

(Prorated for less than a full month)




Producing Well Rate $100.




(2)

Application of Overhead – Fixed Rate Basis shall be as follows:




(a)

Drilling Well Rate.




(1)

Charges for drilling wells shall begin on the date the well is spudded and
terminate on the date the drilling rig, completion rig, or other units used in
completion of the well is released, whichever is later, except that no charge
shall be made during suspension of drilling or completion operations for fifteen
(15) or more consecutive calendar days.




(2)

Charges for wells undergoing any type of workover or recompletion for a period
of five (5) consecutive work days or more shall be made at the drilling well
rate.  These charges shall be applied for the period from date workover
operations, with rig or other units used in workover, commence through date of
rig or other unit release, except that no charge shall be made during suspension
of operations for fifteen (15) or more consecutive calendar days.




(b)

Producing Well Rates.




(1)

An active well either produced or injected into for any portion of the month
shall be considered as a one-well charge for the entire month.




(2)

Each active completion in a multi-completed well in which production is not
commingled down hole shall be considered as a one-well charge providing each
completion is considered a separate well by the governing regulatory authority.





49










(3)

An inactive gas well shut in because of overproduction or failure of purchaser
to take the production shall be considered as a one-well charge providing the
gas well is directly connected to a permanent sales outlet.




(4)

A one-well charge shall be made for the month in which plugging and abandonment
operations are completed on any well.  This one-well charge shall be made
whether or not the well has produced except when drilling well rate applies.




(5)

All other inactive wells (including but not limited to inactive wells covered by
unit allowable, lease allowable, transferred allowable, etc.) shall not qualify
for an overhead charge.




(3)

The well rates shall be adjusted as of the first day of April each year
following the effective date of the Operating Agreement to which this Accounting
Procedure is attached.  The adjustment shall be computed by multiplying the rate
currently in use by the percentage increase or decrease in the average weekly
earnings of Crude Petroleum and Gas Production Workers for the last calendar
year compared to the calendar year preceding as shown by the index of average
weekly earnings of Crude Petroleum and Gas Production Workers as published by
the United States Department of Labor, Bureau of Labor Statistics, or the
equivalent Canadian index as published by Statistics Canada, as applicable.  The
adjusted rates shall be the rates currently in use, plus or minus the computed
adjustment.




B.

Overhead – Percentage Basis.




(1)

Operator shall charge the Joint Account at the following rates:




(a)

Development.




 Percent (_____%) of the cost of development of the Joint Property exclusive of
costs provided under Paragraph 10. of Section II. and all salvage credits.




(b)

Operating.




 Percent (_____%) of the cost of operating the Joint Property exclusive of costs
provided under Paragraphs 2. and 10. of Section II., all salvage credits, the
value of injected substances purchased for secondary recovery and all taxes and
assessments which are levied, assessed, and paid on the mineral interest in and
to the Joint Property.




(2)

Application of Overhead – Percentage Basis shall be as follows:




For the purpose of determining charges on a Percentage Basis under Paragraph
1.B. of this Section III., development shall include all costs in connection
with drilling, redrilling, deepening, or any remedial operations on any or all
wells involving the use of drilling rig and crew capable of drilling to the
producing interval on the Joint Property; also, preliminary expenditures
necessary in preparation for drilling and expenditures incurred in abandoning
when the well is not completed as a producer, and original cost of construction
or installation of fixed assets, the expansion of fixed assets and any other
project clearly discernible as a fixed asset, except Major Construction as
defined in Paragraph 2. of this Section III.  All other costs shall be
considered as operating.




2.

Overhead – Major Construction.





50










To compensate Operator for overhead costs incurred in the construction and
installation of fixed assets, the expansion of fixed assets, and any other
project clearly discernible as a fixed asset required for the development and
operation of the Joint Property, Operator shall either negotiate a rate prior to
the beginning of construction, or shall charge the Joint Account for overhead
based on the following rates for any Major Construction project in excess of
$100,000:




A.4 % of first $100,000 or total cost if less, plus




B. 3 % of costs in excess of $100,000 but less than $1,000,000, plus




C. 2 % of costs in excess of $1,000,000.




Total cost shall mean the gross cost of any one project.  For the purpose of
this paragraph, the component parts of a single project shall not be treated
separately and the cost of drilling and workover wells and artificial lift
equipment shall be excluded.




3.

Catastrophe Overhead.




To compensate Operator for overhead costs incurred in the event of expenditures
resulting from a single occurrence due to oil spill, blowout, explosion, fire,
storm, hurricane, or other catastrophes as agreed to by the Parties, which are
necessary to restore the Joint Property to the equivalent condition that existed
prior to the event causing the expenditures, Operator shall either negotiate a
rate prior to charging the Joint Account or shall charge the Joint Account for
overhead based on the following rates:




A. 4 % of total costs through $100,000; plus




B. 3 % of total costs in excess of $100,000 but less than $1,000,000; plus




C. 2 % of total costs in excess of $1,000,000.




Expenditures subject to the overheads above will not be reduced by insurance
recoveries, and no other overhead provisions of this Section III. shall apply.




4.

Amendment of Rates.




The overhead rates provided for in this Section III. may be amended from time to
time only by mutual agreement between the Parties if, in practice, the rates are
found to be insufficient or excessive.







IV. PRICING OF JOINT ACCOUNT MATERIAL

PURCHASES, TRANSFERS, AND DISPOSITIONS




Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for all Material movements affecting the Joint
Property.  Operator shall provide all Material for use on the Joint Property;
however, at Operator’s option, the Material may be supplied by the Non-Operator.
 Operator shall make timely disposition of idle and/or surplus Material, the
disposal being made either through sale to Operator or Non-Operator, division in
kind, or sale to outsiders.  Operator may purchase, but shall be under no
obligation to purchase the interest of Non-Operators in surplus condition A. and
B. Material.  The disposal of surplus Controllable Material not purchased by the
Operator shall be agreed to by the Parties.




1.

Purchases.





51










Material purchased shall be charged at the price paid by Operator after
deduction of all discounts received.  In case of Material found to be defective
or returned to vendor for any other reasons, credit shall be passed to the Joint
Account when adjustment has been received by the Operator.










2.

Transfers and Dispositions.




Material furnished to the Joint Property and Material transferred from the Joint
Property or disposed of by the Operator, unless otherwise agreed to by the
Parties, shall be priced on the following basis exclusive of cash discounts.




A.

New Material (Condition A).




(1)

Tubular Goods Other than Line Pipe.




(a)

Tubular goods, sized 2-3/8 inches OD and larger, except line pipe, shall be
priced at Eastern mill published carload base prices effective as of the date of
movement plus transportation cost using the 80,000 pound carload weight basis to
the railway receiving point nearest the Joint Property for which published rail
rates for tubular goods exist.  If the 80,000 pound rail rate is not offered,
the 70,000 pound or 90,000 pound rail rate may be used.  Freight charges for
tubing will be calculated from Lorain, Ohio, and casing from Youngstown, Ohio.




(b)

For grades which are special to one mill only, prices shall be computed at the
mill base of that mill plus transportation cost form that mill to the railway
receiving point nearest the Joint Property as provided above in Paragraph
2.A.(1)(a).  For transportation cost from points other than Eastern mills, the
30,000 pound Oil Field Haulers Association interstate truck rate shall be used.




(c)

Macaroni tubing (size less than 2-3/8 inch OD) shall be priced at the lowest
published out-of-stock prices f.o.b. the supplier plus transportation costs,
using the Oil Field Haulers Association interstate truck rate per weight of
tubing transferred, to the railway receiving point nearest the Joint Property.




(2)

Line Pipe.




(a)

Line pipe movements (except size 24 inch OD and larger will walls 3/4 inch and
over) 30,000 pounds or more shall be priced under provisions of tubular goods
pricing in Paragraph A.(1)(a) as provided above.  Freight charges shall be
calculated from Lorain, Ohio.




(b)

Line pipe movements (except size 24 inch OD and larger with walls 3/4 inch and
over) less than 30,000 pounds shall be priced at Eastern mill published carload
base prices effective as of date of shipment, plus 20 percent, plus
transportation costs based on freight rates as set forth under provisions of
tubular goods pricing in Paragraph A.(1)(a) as provided above.  Freight charges
shall be calculated from Lorain, Ohio.




(c)

Line pipe 24 inch OD and over, and 3/4 inch wall and larger shall be priced
f.o.b. the point of manufacture at current new published prices plus
transportation cost to the railway receiving point nearest the Joint Property.





52










(d)

Line pipe, including fabricated line pipe, drive pipe, and conduit not listed on
published price lists shall be priced at quoted prices plus freight to the
railway receiving point nearest the Joint Property or at prices agreed to by the
Parties.




(3)

Other Material shall be priced at the current new price, in effect at date of
movement, as listed by a reliable supply store nearest the Joint Property, or
point of manufacture, plus transportation costs, if applicable, to the railway
receiving point nearest the Joint Property.




(4)

Unused new Material, except tubular goods, moved from the Joint Property shall
be priced at the current new price, in effect on date of movement, as listed by
a reliable supply store nearest the Joint Property, or point of manufacture,
plus transportation costs, if applicable, to the railway receiving point nearest
the Joint Property.  Unused new tubulars will be priced as provided above in
Paragraph 2.A.(1) and (2).




B.

Good Used Material (Condition B).




Material in sound and serviceable condition and suitable for reuse without
reconditioning:




(1)

Material moved to the Joint Property.




At seventy-five percent (75%) of current new price, as determined by Paragraph
A.




(2)

Material used on and moved from the Joint Property.




(a)

At seventy-five percent (75%) of current new price, as determined by Paragraph
A, if Material was originally charged to the Joint Account as new Material; or,




(b)

At sixty-five percent (65%) of current new price, as determined by Paragraph A,
if Material was originally charged to the Joint Account as used Material.




(3)

Material not used on and moved from the Joint Property.




At seventy-five percent (75%) of current new price as determined by Paragraph A.




The cost of reconditioning, if any, shall be absorbed by the transferring
property.




C.

Other Used Material.




(1)

Condition C.




Material which is not in sound and serviceable condition and not suitable for
its original function until after reconditioning shall be priced at fifty
percent (50%) of current new price as determined by Paragraph A.  The cost of
reconditioning shall be charged to the receiving property, provided Condition C
value plus cost of reconditioning does not exceed Condition B value.




(2)

Condition D.




Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose shall be priced on a basis commensurate with its
use.  Operator may dispose of Condition D Material under procedures normally
used by Operator without prior approval of Non-Operators.





53










(a)

Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A and B
seamless line pipe of comparable size and weight.  Used casing, tubing or drill
pipe utilized as line pipe shall be priced at used line pipe prices.




(b)

Casing, tubing or drill pipe used as higher pressure service lines than standard
line pipe, e.g. power oil lines, shall be priced under normal pricing procedures
for casing, tubing, or drill pipe.  Upset tubular goods shall be priced on a non
upset basis.




(3)

Condition E.




Junk shall be priced at prevailing prices.  Operator may dispose of Condition E
Material under procedures normally utilized by Operator without prior approval
of Non-Operators.




D.

Obsolete Material.




Material which is serviceable and usable for its original function but condition
and/or value of the Material is not equivalent to that which would justify a
price as provided above may be specially priced as agreed to by the Parties.
 The price should result in the Joint Account being charged with the value of
the service rendered by the Material.




E.

Pricing Conditions.




(1)

Loading or unloading costs may be charged to the Joint Account at the rate of
twenty-five cents (25¢) per hundred weight on all tubular goods movements, in
lieu of actual loading or unloading costs sustained at the stocking point.  The
above rate shall be adjusted as of the first day of April each year following
January 1, 2012, by the same percentage increase or decrease used to adjust
overhead rates in Section III., Paragraph 1.A.(3).  Each year, the rate
calculated shall be rounded to the nearest cent and shall be the rate in effect
until the first day of April next year.  The rate shall be published each year
by the Council of Petroleum Accountants Societies.




(2)

Material involving erection costs shall be charged at applicable percentage of
the current knocked-down price of new Material.




3.

Premium Prices.




Whenever Material is not readily obtainable at published or listed prices
because of national emergencies, strikes, or other unusual causes over which the
Operator has no control, the Operator may charge the Joint Account for the
required Material at the Operator’s actual cost incurred in providing the
Material, in making it suitable for use, and in moving it to the Joint Property;
provided notice in writing is furnished to Non-Operators of the proposed charge
prior to billing Non-Operators for the Material.  Each Non-Operator shall have
the right, by so electing and notifying Operator within ten (10) days after
receiving notice from Operator, to furnish in kind all or part of his share of
the Material suitable for use and acceptable to Operator.




4.

Warranty of Material Furnished By Operator.




Operator does not warrant the Material furnished.  In case of defective
Material, credit shall not be passed to the Joint Account until adjustment has
been received by Operator from the manufacturers or their agents.







V.  INVENTORIES





54










The Operator shall maintain detailed records of Controllable Material.




1.

Periodic Inventories, Notice, and Representation.




At reasonable intervals, inventories shall be taken by Operator of the Joint
Account Controllable Material.  Written notice of intention to take inventory
shall be given by Operator at least thirty (30) days before any inventory is to
begin so that Non-Operators may be represented when any inventory is taken.
 Failure of Non-Operators to be represented at any inventory shall bind
Non-Operators to accept the inventory taken by Operator.







2.

Reconciliation and Adjustment of Inventories.




Adjustments to the Joint Account resulting from the reconciliation of a physical
inventory shall be made within six months following the taking of the inventory.
 Inventory adjustments shall be made by Operator to the Joint Account for
overages and shortages, but, Operator shall be held accountable only for
shortages due to lack of reasonable diligence.




3.

Special Inventories.




Special inventories may be taken whenever there is any sale, change of interest,
or change of Operator in the Joint Property.  It shall be the duty of the party
selling to notify all other Parties as quickly as possible after the transfer of
interest takes place.  In such cases, both the seller and the purchaser shall be
governed by such inventory.  In cases involving a change of Operator, all
Parties shall be governed by the inventory.




4.

Expense of Conducting Inventories.




A.

The expense of conducting periodic inventories shall not be charged to the Joint
Account unless agreed to by the Parties.




B.

The expense of conducting special inventories shall be charged to the Parties
requesting such inventories, except inventories required due to change of
Operator shall be charged to the Joint Accounting.



























































55










Exhibit D




Attached to and made a part of that certain Joint Operating Agreement

Dated May ___, 2014




INSURANCE





























































































































56










Exhibit E




Attached to and made a part of that certain Joint Operating Agreement

Dated




GAS BALANCING AGREEMENT




By the terms of the Operating Agreement, to which this Gas Balancing Agreement
is attached, each party has the right to take and market its share of gas
produced from the Contract Area described in the Operating Agreement.  In the
event any party is not able to take its share of gas, or has contracted to sell
its share of gas produced from the Contract Area to a purchaser which is unable
at any time while the Operating Agreement is in effect to take the share of gas
attributable to the interest of the party, the terms of this Gas Balancing
Agreement shall automatically become effective.




During the period or periods when any party has no market for, or its purchaser
is unable to take its share of gas, the other parties shall be entitled to
produce, each month, one hundred percent (100%) of the allowable gas production
assigned to the Contract Area by the appropriate governmental entity having
jurisdiction, and each party shall have the right to take or deliver its prorata
share of all of the production.  All parties to the Operating Agreement shall
share in and own the condensate recovered at the surface in accordance with
their respective interests in the Contract Area, but each party taking gas shall
own all the gas it takes or delivers to its purchaser.  Each party that is
unable to market its share of the produced gas shall be credited with gas "in
storage" equal to its share of the gas produced, less its share of gas used in
lease operations, vented, or lost.  The Operator designated in the Operating
Agreement, and its successor Operators shall maintain a current account of the
gas balance between the parties and shall furnish all parties monthly statements
showing the total quantity of gas produced, used in lease operations, vented or
lost, and the total quantity of condensate recovered.  Each party taking gas
shall furnish Operator a monthly statement of the amount of gas taken.




At all times while gas is produced from the Contract Area, each party,
regardless of whether the party is taking gas or unable to take gas, will make
settlement with the respective royalty owners to whom they are each accountable,
just as if each party were taking or delivering to a purchaser its share, and
its share only, of gas production.  Each party agrees to hold each other party
harmless from any and all claims for royalty payments asserted by royalty owners
to whom each party is accountable.  Each party producing and/or delivering gas
to its purchaser shall pay any and all production taxes due on such gas.




After notice to Operator, any party who has been unable to take gas may begin
taking or delivering its share of the produced gas to its purchaser.  In
addition to its share, each party, until it has recovered its gas in storage and
balanced its gas account, shall be entitled to take or deliver a volume of gas
equal to Twenty Five percent  ( 25 %) of each overproduced party's share of
produced gas (the "additional gas").  If more than one party is entitled to the
additional produced gas.  It shall divide the additional gas between them.  The
portion of the additional gas which each party shall be entitled to take shall
be determined by dividing a party's interest in the Contract Area by the sum of
the Contract Area interests of all parties taking the additional gas.




The Operator, at the request of any party, may produce the entire well stream,
if necessary, for a deliverability test not to exceed seventy-two (72) hours
duration, which may be required by the requesting party's Gas Sales Contract,
and may overproduce in any other situation, provided such overproducing is
consistent with prudent operations.




It is the intent of the parties to this Gas Balancing Agreement that during the
productive life of each well on the Contract Area, each party shall have the
opportunity to share in the actual cumulative production from each well, in
proportion to its Contract Area interest in the gas produced.  Every reasonable
effort shall be made to balance the parties’ over deliveries and underdeliveries
of produced gas on a monthly basis, provided the pipeline handling each party's
gas is able to take the share of production to which each party is entitled.





57










In the event production of gas from a reservoir in a well permanently ceases
prior to the time that the accounts of the parties have been balanced, a
complete balancing shall be accomplished by a money settlement between the
parties within 90 days of the date the reservoir in the well permanently ceases
to produce.  The settlement shall be based on the price or prices actually
received by each overproduced party for its share of the gas of an under
produced party, without interest, less any applicable production taxes paid by
the overproduced party on the gas.  The parties recognize there may be changes
in the price per MCF of gas received by the parties receiving a share of the gas
of an under produced party.  In view of this, the parties agree that for the
purpose of determining the price, per MCF, of overproduction and underproduction
of gas, (recognizing the price per MCF determines the money settlement to be
made by the overproduced parties to the under produced parties) the
overproduction and underproduction amounts of gas shall be offset in the order
the overproduction and underproduction accrued.  




The provisions of this Gas Balancing Agreement shall be separately applicable to
each well and each reservoir in the Contract Area and production from one
reservoir in a gas well may not be utilized for the purpose of balancing
underproduction and overproduction from other reservoirs in a gas well.































































































58







Exhibit F

Attached to and made a part of that certain Joint Operating Agreement

Dated




NON-DISCRIMINATION AND CERTIFICATION OF

NON-SEGREGATED FACILITIES




1.

During the performance of this Contract, the Operator agrees as follows:




A.

The Operator will not discriminate against any employee or applicant for
employment because of race, color, religion, sex or national origin.  The
Operator will take affirmative action to ensure that applicants are employed,
and that employees are treated during employment without regard to their race,
color, religion, sex or national origin.  Such action shall include, but not be
limited to, the following: employment, upgrading, demotion or transfer,
recruitment or recruitment advertising; layoff or termination; rates of pay or
other forms of compensation; and selection for training including
apprenticeship.  The Operator agrees to post in conspicuous places, available to
employees and applicants for employment, notices to be provided by the
contracting office setting forth the provisions of this non-discrimination
clause.




B.

The Operator will, in all solicitations or advertisements for employees places
by or on behalf of the Operator, state that all qualified applicants will
receive consideration for employment without regard to race, color, religion,
sex or national origin.




C.

The Operator will send to each labor union or representative or workers with
which he has a collective bargaining agreement or other contract or
understanding, a notice to be provided by the agency contracting office,
advising the labor union or worker’s representatives of the Operator's
commitments under Section 202 of Executive Order No. 11246 of September 24,
1965, and shall post copies of the notice in conspicuous places available to
employees and applicants for employment.




D.

The Operator will comply with all provisions of Executive Order No. 11246 of
September 24, 1965, and by the rules, regulations and relevant orders of the
Secretary of Labor.




E.

The Operator will furnish all information and reports required by Executive
Order No. 11246 of September 24, 1965, and by the rules, regulations and orders
of the Secretary of Labor, or pursuant thereto, and will permit access to his
books, records and accounts by the contracting agency and the Secretary of Labor
for purposes of investigation to ascertain compliance with such rules,
regulations and orders.




F.

In the event of Operator's non-compliance with the non-discrimination of this
contract or with any of such rules, regulations or orders, this contract may be
canceled, terminated or suspended, or in whole or in part, and the Operator may
be declared ineligible for further Government contracts in accordance with
procedures authorized in Executive Order No. 11246 of September 24, 1965, and
such other sanctions may be imposed and remedies invoked as provided in said
Executive Order No. 11246 of September 24, 1965, or by rules, regulation or
order of the Secretary of Labor, or as otherwise provided by law.




G.

The Operator will include the provisions of Paragraphs (1) through (7) in every
subcontract or purchase order unless exempted by rules, regulations or orders of
the Secretary of Labor issued pursuant to Section 204 of Executive Order No.
11246 of September 24, 1965, so that such provisions will be binding upon each
contractor or vendor.  The Operator will take such action with respect to any
contract or purchase order as the contracting agency may direct as a means of
enforcing such provisions, including sanctions for non-compliance; provided,
however, that in the even the Operator becomes involved in or is threatened with
litigation with a contractor or vendor as a result of such direction by the
contracting agency, the Operator may request the United States to enter into
such litigation to protect the interest of the United States.





59









2.

Equal Employment Opportunity Reporting




The Operator, unless exempt, agrees to file with the appropriate federal agency
a complete and accurate report on Standard Form 100 (EEO-1) within thirty (30)
days after the signing of this Agreement or the award of any such purchase
order, as the case may be, (unless such a report has been filed in the last 12
months), and agrees to continue to file such reports annual, on or before March
31st. (41 CFR 60-1.7(a)).




3.

Affirmative Action Compliance Program.




The Operator agrees to develop and maintain a current written affirmative action
compliance program for each of its establishments in accordance with the
regulations of the Secretary of Labor promulgated under Executive Order No.
11246, as amended (41 CFR 60-01.40).




4.

Veteran's Employment.




In the event the agreement to which this exhibit is attached is for the purpose
of carrying with any department or agency of the United States for the
procurement of personal property and non-personal services (including
construction) for the United States as provided by Section 2012 of Title 38 USC,
Operator agrees to give special emphasis to the employment of qualified disabled
veterans and veterans of the Vietnam era and to list immediately with the
appropriate local employment service office all of its suitable employment
openings.




5.

Equal Opportunity in Employment Certification of Non-Segregated Facilities.  




Operator, by entering into the contract to which this Exhibit D is attached,
certifies that he does not maintain or provide for his employees any segregated
facilities at any of his establishments, and that he does not permit his
employees to perform their services at any location, under his control, where
segregated facilities are maintained.  Operator agrees that a breach of this
certification is a violation of the Equal Opportunity clause in this contract.
 As used in this certification, the term "segregated facilities" means, but is
not limited to, any waiting rooms, work areas, restrooms and washrooms,
restaurants, and other eating areas, time clocks, locker rooms, and other
storage or dressing areas, parking lots, drinking fountains, recreation or
entertainment areas, transportation, and housing facilities provided for
employees which are segregated by explicit directive or are in fact segregated
on the basis of race, creed, color or national origin, because of habit, local
custom, or otherwise.  He further agrees that (except where he has obtained
identical certifications from proposed contracts for specific time periods) he
will obtain identical certifications from proposed contractors prior to the
award of contracts exceeding $10,00.00 which are not exempt from the provisions
of the Equal Opportunity clause, that he will retain such certifications in his
files; and that he will forward the following notice to such proposed
contractors (except where the proposed contractors have submitted identical
certifications for specific time periods):




6.

Notice to Prospective Contractors of Requirement for Certifications of
Facilities.




A Certification of Non-Segregated Facilities, as required by the May 9, 1967
Order (32 F.R. 7439, May 19, 1967) on Elimination of Segregated Facilities, by
the Secretary of Labor, must be submitted prior to the award of a contract
exceeding $10,000.00 which is not exempt from the provisions of the Equal
Opportunity clause.  The certification may be submitted either for each contract
or for all contracts during a period (i.e., quarterly, semi-annually, or
annually).








60





